



EXHIBIT 10.2








 
SHELL CHEMICAL LP
(For itself and as agent for Shell Oil Company)


and


HEXION DEER PARK LLC, as successor in interest to SHELL EPOXY RESINS LLC (“Shell
Epoxy”) AND HEXION INC.






DEER PARK SITE SERVICES, UTILITIES, MATERIALS AND FACILITIES AGREEMENT








--------------------------------------------------------------------------------





CONTENTS
                    
ARTICLE 1 DEFINITIONS    
ARTICLE 2 INERPRETATIONS    
ARTICLE 3 OBJECT AND SCOPE    
ARTICLE 4 SUMF ITEMS OR ITEMS OF SUMF    
ARTICLE 5 SUMF CHARGES    
ARTICLE 6 SUMF CHARGES WITH REFERENCE TO COST    
ARTICLE 7 PAYMENT TERMS    
ARTICLE 8 ANNUAL FORECAST - CURTAILMENT    
ARTICLE 9 LIABILITY    
ARTICLE 10 TERM AND TERMINATION    
ARTICLE 11 INTELLECTUAL PROPERTY RIGHTS    
ARTICLE 12 CONFIDENTIALITY    
ARTICLE 13 ADDITIONAL SUMF AND CAPITAL IMPROVEMENTS TO SUMF ASSETS    
ARTICLE 14 DAMAGE TO SUMF ASSET    
ARTICLE 15 METERING OR ALLOCATION OF SUPPLY, CONSUMPTION AND DELIVERY    
ARTICLE 16 MONITORING COMMITTEE    
ARTICLE 17 MISCELLANEOUS    
ARTICLE 18 FORCE MAJEURE    
ARTICLE 19 DISPUTE RESOLUTION    
ARTICLE 20 FURTHER ASSURANCE    
ARTICLE 21 COSTS AND EXPENSES    
ARTICLE 22 ASSIGNMENT AND DELEGATION    
ARTICLE 23 SEVERABILITY    
ARTICLE 24 NO AGENCY OR PARTNERSHIP    
ARTICLE 25 REMEDIES AND WAIVER    
ARTICLE 26 ENTIRE AGREEMENT AND VARIATION    
ARTICLE 27 NOTICES    
ARTICLE 28 GOVERNING LAW    
ARTICLE 29 LANGUAGE    
ARTICLE 30 COUNTERPARTS    





--------------------------------------------------------------------------------





EXHIBIT A: INFORMATION
SCHEDULE 3.1: SUMF ITEMS FROM SHELL TO HEXION
SCHEDULE 3.2: SUMF ITEMS FROM HEXION TO SHELL
SCHEDULE 3.4: SUMF ITEM CAPACITY AND CAPACITY RIGHTS
SCHEDULE 3.4(a): CAPACITY RIGHTS FROM SHELL TO HEXION
SCHEDULE 3.4(b) CAPACITY RIGHTS FROM HEXION TO SHELL
SCHEDULE 7.2: PAYMENT TERMS
SCHEDULE: 8.7: CURTAILMENT
SCHEDULE 16: STEERING COMMITTEE
SCHEDULE 17.7: ANTI-BRIBERY AND ANTI-MONEY LAUNDERING





--------------------------------------------------------------------------------





DEER PARK SITE
SERVICES, UTILITIES, MATERIALS & FACILITIES AGREEMENT
THIS DEER PARK SITE SERVICES, UTILITIES, MATERIALS & FACILITIES AGREEMENT is
entered into and will be effective as of the 1st day of April, 2018, by and
between:
1.
SHELL CHEMICAL LP, a Delaware limited partnership, on its own behalf and as
authorized agent of Shell Oil Company pursuant to the Shell Chemical
Authorization Agreement dated March 1, 1995 (collectively either referred to as
"Supplier" or "Purchaser" of specific SUMF, as the case may be, or as "Shell"),
with its principal office at150 N. Dairy Ashford, Houston, Texas 77079; and

2.
HEXION DEER PARK LLC, a Delaware limited liability company, as successor in
interest to Shell Epoxy Resins LLC (“Shell Epoxy”) and Hexion Inc., (either
referred to as "Purchaser" or "Supplier" of specific SUMF, as the case may be,
or as "Hexion") with its principal office at 180 East Broad Street, Columbus,
Ohio 43215.

WHEREAS:
a.
Shell or Affiliates of Shell own and operate a chemical/integrated oil and
chemical manufacturing Site at Deer Park, Texas;

b.
Hexion owns and operates certain manufacturing facilities at the Site at Deer
Park, Texas (the “Hexion Facilities”);

c.
The Parties own and/or have leased assets which are integrated with or are
integral to both their own and the other Party’s manufacturing operations at the
Site; and

d.
The Parties have entered into the First Amended and Restated Deer Park Site
Services, Utilities, Materials and Facilities Agreement (the "Prior SUMF
Agreement") with Effective Date November 1, 2000 (as amended from time to time)
related to their respective operations at the Site and the supply and purchase
of certain SUMF Items in connection with such operations and assets.

e.
The Supplier and the Purchaser desire to enter into a new Deer Park Site
Services, Utilities, Materials and Facilities Agreement on the terms contained
herein in order to facilitate for each Party as a Purchaser the operation of its
Plant and upon entrance into this Agreement, the Prior SUMF Agreement shall
terminate and be of no further force or effect.

NOW, THEREFORE, the Parties agree as follows:
ARTICLE 1
DEFINITIONS


In this Agreement and the Schedules hereto:
"Affiliate" means in relation to a Party:


(a)    its Ultimate Parent Company;
(b)
a company (other than the Party itself) which is, from time to time, directly or
indirectly controlled by the Ultimate Parent Company; or

(c)
in the case of a Party which does not have an Ultimate Parent Company, a company
which is for the time being directly or indirectly controlled by that Party;



For the purpose of this definition:


(i)
“Ultimate Parent Company” means, in relation to a Party, a company that directly
or indirectly controls such Party, but shall not include any private equity or
other investment fund, nor any person that manages such funds, or individuals
which directly or indirectly hold a majority interest in the Party, instead the
Ultimate Parent Company shall be the legal entity in which such funds are
invested and/or which exercises direct or indirect control of the Party; and,
for Hexion, the Ultimate Parent Company shall be Hexion Inc., and, for Shell,
the Ultimate Parent Company shall be Royal Dutch Shell plc;

(ii)
a company is directly controlled by another company if the latter company (but
excluding private equity or other investment funds, including any person that
manages such funds, and individual investors) beneficially owns fifty per cent
(50%) or more of either the issued share capital or the voting rights attached
to the issued share capital of the first mentioned






--------------------------------------------------------------------------------





company or otherwise has the power to direct or cause the direction of the
management of the first mentioned company by contract, as trustee or otherwise;
and
(iii)
a company is indirectly controlled by another company if a series of companies
can be specified, beginning with the latter company and ending with the first
mentioned company, which are so related such that each company of the series
(except the latter company) is directly controlled by one or more of the
companies earlier in the series;



“Agreement” means this Deer Park Site Services, Utilities, Materials and
Facilities Agreement, including its Schedules and attachments, and any
amendments hereto to which the Parties may consent from time to time;
“Bankruptcy Event” means, in relation to any Party, (i) the making of a general
assignment for the benefit of creditors by such Party; or (ii) the entering into
of any arrangement or composition with creditors as a result of insolvency
(other than for the purposes of a solvent reconstruction or amalgamation); or
(iii) the institution by such Party of proceedings (a) seeking to adjudicate
such Party as bankrupt or insolvent or seeking protection or relief from
creditors, or (b) seeking liquidation, winding up, or rearrangement,
reorganization or adjustment of such Party or its debts (other than for purposes
of a solvent reconstruction or amalgamation), or (c) seeking the entry of an
order for the appointment of a receiver, trustee or other similar official for
such Party or for all or a substantial part of such Party’s assets; or (iv) the
institution of any proceeding of the type described in (iii) above against such
Party, which proceeding shall not have been dismissed within 90 days following
its institution;
“Business Day” means any day of the week other than Saturday, Sunday or a public
holiday at the location of the Site;
“Chemical Engineering Plant Cost Index” for that calendar year as published in
the Chemical Engineering Magazine. If the Published Inflation Index is
discontinued, the Parties shall adopt by mutual agreement a replacement index
that most closely measures the price changes measured by the original Published
Inflation Index that is discontinued. If the basis of reporting of the Published
Inflation Index is changed from the basis in effect on the date hereof, then the
Published Inflation Index shall be correspondingly changed;
“Commercially Reasonable” when used in the context of efforts to be taken means
efforts which would ordinarily be taken by a business person in the applicable
industry but which shall only be taken at the sole cost, and request of the
Party entitled to request or require "commercially reasonable" efforts, (the
“Requiring Party") provided however, that the Party who undertakes such efforts
shall not be (i) obligated to interfere with its own business activities or
plans, (ii) required to employ new employees in order to accomplish such
matters, nor (iii) required to expend any of its own funds to accomplish such
request;
“Confidential Record” means, without limitation, any publications, printed
matter, manuals, reports, letters, e-mails, drawings, computer programs,
photographs, films, video, tape, diskette, CD-ROM and other information carriers
or media conveying information and any other material containing confidential
information;
“Curtailment” has the meaning set forth in Article 8.7;


"Default Rate" means a percentage equal to the Inter-Bank Offered Rate specified
in Exhibit A plus three percent (3%) p.a.;


“Delivery Point(s)” means the location(s) specified in the Schedules to which
each SUMF Item will be delivered and at which title to, and risk of loss of, a
SUMF Item passes from the Supplier to the Purchaser;
“Deer Park Agreements” means this Agreement and the Deer Park Ground Lease by
and between Shell and Hexion;


“Deer Park Ground Lease” means the Deer Park Ground Lease Agreement with
effective date November 1, 2000 and the Assignment & Assumption of Deer Park
Ground Lease dated hereof;


“Direct Site Costs” means the fully burdened and overheaded fixed costs (without
other mark-up or profit factor, incurred at the Site by Supplier in providing
SUMF but which do not vary primarily based on consumption, usage or production.
Direct Site Costs include but are not limited to, personnel costs (which
include, but are not limited to, wages, associated benefits, applicable taxes
and allocated





--------------------------------------------------------------------------------





pension costs) for the personnel directly involved in the provision of SUMF,
where relevant maintenance and operational costs, and costs of any SUMF Items
procured by Supplier for Purchaser from a Third-Party pursuant to this
Agreement. (Personnel costs includes all costs related to workers compensation
programs.)
If costs, including personnel costs, are incurred at the Site partly in
connection with providing SUMF and partly in connection with other activities,
an allocation of such costs shall be included in Direct Site Costs.
For the avoidance of doubt, wherever and to the extent the Supplier enjoys a
pension fund contribution holiday the Purchaser will share in the benefit of
such holiday only until the date when the Supplier resumes contributions to the
pension fund at which point the contributions for the relevant employees will be
included in the Direct Site Costs. Further, for the avoidance of doubt, Direct
Site Costs shall not include charges for the depreciation or amortization of
SUMF Assets, fines resulting from the violation by Supplier of Legal
Requirements, and any other costs which the Supplier or any of its Affiliates is
required to bear under this Agreement;
“Dispute” means any dispute or difference which arises between the Parties in
connection with or arising out of this Agreement (including, without limitation,
any dispute as to the termination or invalidity of this Agreement or any
provision of it);
"Due Date" has the meaning set forth under Article 7;
“DPRLP” means Deer Park Refining Limited Partnership;
“Effective Date” means April 1, 2018;
“Environmental Agreement” means the Environmental Agreement dated as of November
1, 2000 by and between Shell Oil Company and Hexion Inc.;
“Environmental Law” means any applicable law relating to Environmental Matters;
“Environmental Loss or Damage” means any Loss or Damage relating to the
infringement of an Environmental Law and/or any other Environmental Matter being
the basis for any claim or possible claim (a) by governmental authorities for
enforcement, fines, cleanup, removal, response, remediation, or other actions or
damages pursuant to any applicable Environmental Law or (b) by any third person,
including the Parties, seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief or otherwise giving rise to Loss or
Damage;
“Environmental Matters” means (i) the protection of the environment, worker
health and safety and/or the public welfare from actual or potential exposure
(or the effects of exposure) to any actual or potential release, discharge,
disposal or emission (whether past or present) of any hazardous substance or
waste, (ii) the manufacture, processing, distribution, use, treatment, labeling,
storage, disposal, transport or handling of any hazardous substance or waste, or
(iii) soil or groundwater contamination, air pollution or surface water
pollution or other actual or threatened impact on the environment, worker health
and safety or public welfare;
“Environmental Protection System” means any environmental protection system used
by Supplier in connection with the provision of the SUMF Items, including,
without limitation, biotreater, waste water treatment plant, and all pipes,
drains, channels conduits, sumps and other items, plant or machinery connected
with or associated with such system;
“Financial Reporting Accounts” means those books and records maintained by the
Supplier for financial reporting to the Supplier’s parent company(ies) or
corporate headquarters, which shall be maintained in accordance with generally
accepted accounting principles;





--------------------------------------------------------------------------------





“Firm Capacity Reservation” means the maximum volume of a SUMF Item to be
supplied to the Purchaser under this Agreement as specified in the appropriate
Schedules for the relevant SUMF Item;
“Fixed Operating Costs” means Direct Site Costs and Overheads;
“Force Majeure” has the meaning given to this term in Article 18.4;
“Gross Negligence” means a failure to perform a duty of care in reckless
disregard of the reasonably foreseeable consequences (as distinguished from a
mere failure to exercise ordinary care) which affect the life or property of
another;
“Hexion Facilities” means the BPA, Liquid EPON Resins, Solid EPON Resins and ECH
dock tanks situated at the Deer Park Site and the associated assets, facilities
and rights;
“HSSE” means safety, security, occupational health, and environmental
protection;
“Indemnified Party” means a Party and its Affiliates and their respective
officers, directors, employees, agents, successors, and permitted assigns that
are entitled to be indemnified by Indemnifying Party as further set out in
Article 9;


“Indemnifying Party” means a Party that is indemnifying the Indemnified Party as
further set out in Article 9;


“Infrastructure Charge” means the charge related to infrastructure used to
provide SUMF Items which is a charge in lieu of depreciation and maintenance
capital on existing SUMF assets, without prejudice to Article 13;
“Inflation Rate” shall for a given yearly period equal the following fraction
(rounded to the fourth decimal place): (x) the numerator shall equal the average
Published Inflation Index for the calendar year preceding the commencement of
such yearly period, and (y) the denominator which shall equal the average
Published Inflation Index of the calendar year preceding that for the numerator
described above (i.e. for a yearly period commencing April 1, 1999, the
numerator would have equaled 389.5 (the average Published Inflation Index for
1998);
“Intangible assets” include capitalized software and intellectual property (for
example trademarks, patents or franchises) and other identifiable intangible
items, for example arising from contractual or legal rights, and goodwill
arising on business combinations;


“Inter-Bank Offered Rate” means a percentage equal to the rate specified in
Exhibit A;
“Interest Rate” means a percentage equal to the Inter-Bank Offered Rate
specified in Exhibit A plus one point five percent (1.5%) p.a.;
“Legal Requirements” means all applicable federal, state and local laws,
regulations, rules, ordinances, codes, standards and rules of common law;
"Liability" includes all and any claims, liabilities, costs, damages, expenses,
fines and penalties;


“Long Term SUMF” has the meaning given to this term in Article 4;


“Loss or Damage” means any loss, damage or injury of whatever nature, including
without limitation, personal injury, disease and death;
“Maintenance Capital” means the cost of acquiring intangible assets and PPE by
purchase, construction or other means. In order for an item to be qualified as
Maintenance Capital, criteria include:
◦
item will be installed permanently (not removed after a specific use).

◦
item will last longer than 1 year.






--------------------------------------------------------------------------------





◦
meets or exceeds the "Capitalization Threshold" which is USD 50,000. For
clarity, just meeting Capital Threshold alone is not a sufficient criterion for
capitalization.

◦
replacements and renewals of assets: Costs incurred in the replacement or
renewal of an existing asset in its entirety are capitalized. Parts of an asset
may require replacement. To meet the capital criteria, partial replacement must
carry a clear and measurable future economic benefit in that there is expected
to be a material increase in the asset’s useful economic life or
functionality/performance (for example, capacity, throughput/output or reduction
in running cost).

◦
spare parts, spare capacity and stand-by equipment: are usually carried as
inventory and charged to P&L when consumed. However, there are the following
exceptions:

(a) insurance spares are parts of equipment, equipment assemblies, or complete
items of equipment that are required for replacement of assets not subject to
deterioration by normal use, but failure of which is critical for continued and
safe operation of the equipment or plant. They are purchased to mitigate this
risk. The cost of insurance spare parts can be capitalized when expected to have
an useful economic life exceeding one year.
(b) project spares are parts purchased for a project to enable uninterrupted
installation and start-up of the equipment or to safeguard the operation of the
equipment during installation and start-up. If project spares are consumed in
the running in and start-up period, the cost qualifies as Capex regardless of
amount and useful economic life.
(c) the cost of stand-by equipment which has been issued for service and is
necessary to ensure effective operation of the asset is capitalized f it is
expected to be used for more than one year; and
(d) the cost of spare capacity or stand-by equipment installed as part of an
asset, or stand-by equipment, which, although not permanently installed, has
been issued for service and is necessary to ensure effective operation of the
asset, is Capex and depreciated over the useful economic life of the asset for
which they are installed as stand-by.
◦
For further guidance, refer to Shell’s Group Accounting Policy Application
Guidance - "Costs incurred in Downstream: Capex or Opex"



“Meter” has the meaning given to this term in Article 15;
“Monitoring Committee” means the committee to be formed of Hexion’s
Representative and the Shell’s Representative which shall have the functions set
out in Article 16;
“Overheads” means, without duplication of any Direct Site Cost, in relation to
each SUMF Item, an allocation of the indirect fully burdened and overheaded
fixed costs incurred at the Site related to management and operation of the Site
that are not specifically attributable to a certain plant at the Site (without
other mark-up or profit factor, including, but not limited to, the following
(where they are not provided as separate SUMF Items): Site management and
general services; office services, accommodation and catering; and taxes.
Overheads shall not include any allocated costs of corporate services, unless
incurred for specific services in the same manner as Third-Party services, such
as tax, legal or other services, and shall not include the fees paid to the
Supplier’s parent company(ies) or any other Affiliate, division, business unit
or headquarters as a share of corporate overhead.
For the avoidance of doubt, Overheads shall not include charges for the
depreciation or amortization of SUMF Assets or other assets, costs resulting
from the violation of Legal Requirements, and any other costs which the Supplier
or any of its Affiliates is required to bear under the Transaction Documents;
“Party” or “Parties” means Shell and Hexion;





--------------------------------------------------------------------------------





"Plant" means the relevant plant described in Attachment 1 to Exhibit A situated
at the Site;


“Planned Shutdown(s)” has the meaning ascribed to it in Article 17;


“PPE” means property, plant and equipment (items that are tangible in nature and
that are individual items or operational units that are physically identifiable
and include, for example, plant, machinery and equipment). They also include
material and equipment specifically acquired for incorporation in PPE. They may
be purchased or held under finance leases.


“Pre-contractual Statement” means any draft, agreement, undertaking,
representation, warranty, promise, assurance or arrangement of any nature
whatsoever, whether or not in writing, relating to the subject matter of this
Agreement made or given by any person at any time prior to the date of this
Agreement other than the Transaction Documents;
“Property” means, in relation to each Party, the plants, buildings and other
improvements, land and/or other real property interests, fixtures, equipment,
inventory, finished product, vehicles and other tangible personal property
interests owned or leased by a Party that are now or in the future located
within the Site or, in relation to the Supplier, elsewhere if used to provide
SUMF;
“Published Inflation Index” for a given calendar year shall equal the index in
the “Chemical Engineering Plant Cost Index” for that calendar year as published
in the Chemical Engineering Magazine. If the Published Inflation Index is
discontinued, the Parties shall adopt by mutual agreement a replacement index
that most closely measures the price changes measured by the original Published
Inflation Index that is discontinued. If the basis of reporting of the Published
Inflation Index is changed from the basis in effect on the date hereof, then the
Published Inflation Index shall be correspondingly changed;
“Purchaser” means the party who purchases a particular SUMF Item from the
Supplier;
"Reasonable Actions" when used in the context of actions to be taken, means
efforts that would ordinarily be taken by a business person in the applicable
industry were he in the position under this Agreement of being the supplier of
SUMF Items or the Purchaser of such SUMF Items, whichever shall be relevant;


“Requiring Party” has the meaning ascribed to it in the “Commercially
Reasonable” definition;


“Shared Facilities” means the Shared Facilities as defined in the Shared
Facilities Agreement;
“Shared Facilities Agreement” means that certain Shared Facilities Agreement by
and between Shell Oil Company and DPRLP dated March 31, 1993; and the First
Amendment to that Shared Facilities Agreement by and among Shell Oil Company,
DPRLP and Equilon Enterprises LLC dated January 15, 1998;
“Site” means the commercial or industrial complex or facilities described in
Exhibit A;
“Sole Supplier SUMF” has the meaning given to this term in Article 4;
“Steering Committee” means a steering committee consisting of senior
representatives of Hexion and Shell (for the Supplier the Site General Manager
or a delegated person from the Site leadership team and for the Purchaser a
person with similar seniority) and which has responsibilities beyond the daily
operation of the Plant. The steering committee shall discuss any matters of a
general nature and any matters which are fundamental to the performance of this
Agreement pursuant to its terms. The establishment, composition, roles and
responsibilities of this committee are set out in Schedule 16;
“Strategic Acquirer” means a type of acquiring entity that currently operates in
the same or similar industry or business as the target company, and which
acquires with the intention of integrating such target company into its existing
business or operations with a goal of long-term return on investment tied not
only to operation of the target company, but by realizing synergies through its
integration into the acquirer’s existing business. For purposes of this
definition “Strategic Acquirer” does not include financial sponsors such as





--------------------------------------------------------------------------------





private equity or hedge fund purchasers, or the entity vehicles they utilize to
acquire the target company;
“SUMF” means the site services, utilities, materials and facilities to be
supplied under this Agreement;
“SUMF Assets” means those assets (including all ancillary equipment specifically
attributable to these assets and excluding common facilities used for other
purposes) of the Supplier directly or indirectly used in the provision of SUMF;
“SUMF Charge(s)” or “Charge(s)” means the charge(s) to be paid by the Purchaser
to the Supplier for each SUMF Item in accordance with Article 5 and Article 6;
“SUMF Item” or “Item of SUMF” means any part of SUMF;
“Supplier” means the party who supplies or operates a particular SUMF Item;
“Tax” means all forms of taxation, duties, levies, imposts and other similar
impositions of any jurisdiction (whether central, regional or local), and any
payment which a Party may be or become bound to make to any tax authority as the
result of the operation of any enactment or other law relating to any of them or
resulting from failure to comply with the provisions of any law relating to any
of them;


“Third-Party” means any person or company other than the Supplier, the Purchaser
or their respective Affiliates;
“Third -Party Claim” means any claim for Loss or Damage initiated by a Third
Party against an Indemnified Party;
“USD” or “US$” or “$” or “US Dollar(s)” or “Dollar(s)” means US Dollar, the
lawful currency of the United States of America;
 
“User” or "Users" means any company, entity, division, or business unit
(including divisions and business units of the Supplier and its Affiliates) to
which SUMF or its equivalent is furnished by the Supplier at the Site;
“Variable Costs” means those operating costs, without duplication of any Direct
Site Cost, incurred at the Site by Supplier in providing SUMF which vary
primarily based on consumption, usage or production, and which charges are
reconcilable with the cost accounting system of the Supplier existing as of the
Effective Date and as from time to time modified by Supplier (if applied to the
entire Site), including the costs of air, cooling water, fuel, nitrogen, process
materials, steam and applicable taxes, but not depreciation; and
“Willful Misconduct” means an intentional act or omission which is in disregard
of (a) a known risk or a risk so obvious that it cannot be said one was truly
unaware of it and (b) a risk so great that it is highly probable that harm will
follow.
ARTICLE 2
INTERPRETATIONS


2.1
In this Agreement, unless otherwise specified:

(a)
references to Articles, Exhibits and Schedules are to Articles of, and Exhibits
and Schedules to, this Agreement;

(b)
use of any gender includes the other genders;

(c)
references to a “company” shall be construed so as to include any company,
corporation or other body corporate, wherever and however incorporated or
established;






--------------------------------------------------------------------------------





(d)
references to a “person” shall be construed so as to include any individual,
firm, company, any federal, state, local or municipal governments or any agency
of a federal, state, local or municipal authority or government body, or any
joint venture, association or partnership (whether or not having separate legal
personality);

(e)
references to “USD” are to United States Dollars;

(f)
any reference to a “day” (including within the phrase “Business Day”) shall mean
a period of 24 hours running from midnight to midnight;

(g)
a reference to any other document referred to in this Agreement is a reference
to that other document as amended, varied, novated or supplemented at any time;

(h)
where a word or phrase is given a particular meaning, other parts of speech and
grammatical forms of that word or phrase have corresponding meanings;

(i)
references to the Purchaser shall be deemed to include its successors and
assigns and references to the Supplier shall be deemed to include its successors
and assigns; and

(j)
a reference to this "Agreement" or any other agreement or document or statute or
statutory provisions shall be construed as a reference to it as amended,
modified or novated from time to time.

2.2
The table of contents and headings in this Agreement are inserted for
convenience only and shall not be taken into consideration in the interpretation
or construction of this Agreement.

2.3
In the event of a conflict between the terms and conditions set out in the main
body of this Agreement and any of the Exhibits or Schedules or attachments
hereto, the relevant Exhibit, Schedule or attachment shall prevail unless
expressly stated otherwise in this Agreement.

2.4
Purchaser and Supplier acknowledge that (notwithstanding any provision to the
contrary in this Agreement), the provisions of Section 10.3 of the Environmental
Agreement shall apply as between any Seller Indemnified Party (as defined in the
Environmental Agreement) and SER Indemnified Party (as defined in the
Environmental Agreement) and any Person (as such term is defined in the
Environmental Agreement) to whom a transfer or assignment is made in accordance
with Section 11.1 of the Environmental Agreement. Any obligation or liability of
any SER Indemnified Party, including Hexion, or Seller Indemnified Party,
including Shell, under this Agreement shall be without prejudice to the rights,
if any, of the relevant party to claim Environmental Damages (as defined under
the Environmental Agreement) under the Environmental Agreement. Further, Shell
acknowledges that, pursuant to its rights under Section 11.1 of the
Environmental Agreement, and a separate Agreement of Assignment of even date
herewith, Hexion Inc. (as successor-in-interest to SER) has assigned its rights
and obligations under the Environmental Agreement, to Hexion and Hexion has
accepted the assignment of such rights and obligations and has assumed all of
Hexion Inc.’s (as successor of SER) rights and obligations under the
Environmental Agreement as set forth in such Agreement of Assignment. This
Agreement in no way limits, expands, alters or otherwise modifies the terms of
the Environmental Agreement, and the provisions of the Environmental Agreement
prevail over any conflicting provisions in this Agreement. With respect to
Environmental Conditions (as defined in the Environmental Agreement) existing as
of the Effective Date, in the event of a conflict between any provision of this
Agreement (including the Schedules or Exhibits thereto) and the Environmental
Agreement, the provisions of the Environmental Agreement shall govern. Any
obligation or liability of any SER-Indemnified Party (as defined in the
Environmental Agreement) or Seller Indemnified Party (as defined in the
Environmental Agreement) under this Agreement, shall be without prejudice to the
rights, if any, of the relevant party to claim Environmental Damages (as defined
under the Environmental Agreement) under the Environmental Agreement.






--------------------------------------------------------------------------------





ARTICLE 3
OBJECT AND SCOPE


3.1
Subject to Article 8.7 and Article 18, Shell as the Supplier agrees to supply
Hexion and Hexion as Purchaser agrees to purchase the SUMF Items described
herein under the terms and conditions set out in this Agreement. Except as
otherwise provided in Article 4.4 and Schedule 3.1, Hexion may purchase the
amounts of each SUMF Item set forth in Schedule 3.1 up to its Firm Capacity
Reservation from Shell until termination of such SUMF Item in accordance with
the provisions of this Agreement. Upon entrance into this Agreement, the Prior
SUMF Agreement shall terminate and be of no further force or effect.

3.2
Subject to Article 8.7 and Article 18, Hexion as the Supplier agrees to supply
Shell and Shell as Purchaser agrees to purchase the SUMF Items described herein
under the terms and conditions set out in this Agreement. Except as otherwise
provided in Article 4.4 and Schedule 3.2, Shell may purchase the amounts of each
SUMF Item set forth in Schedule 3.2 up to its Firm Capacity Reservation from
Hexion until termination of such SUMF Item in accordance with the provisions of
this Agreement.

ARTICLE 4


SUMF ITEM(S) OR ITEM(S) OF SUMF


4.1
The SUMF Items (which cover the supply of utilities and the provision of
services) to be supplied or performed by the Supplier to/for the Purchaser,
under this Agreement are listed under the relevant Schedules and Sub-schedules
to this Agreement. SUMF Items specified in relevant Schedules as “Sole Supplier
SUMF Items” may not be terminated by the Purchaser or the Supplier except by way
of a termination of this Agreement as a whole. SUMF Items specified in the
relevant Schedules as “Long Term SUMF Items” shall be supplied to the Purchaser
by the Supplier on a long term basis. Article 10 provides specific termination
clauses for Sole Supplier SUMF Items and Long Term SUMF Items.



4.2
A description and, where appropriate, the technical specifications of the SUMF
Items which the Parties have agreed to provide hereunder, the price, delivery
terms, specific exclusions and limitations, if any, on consumption and supply,
and such other details as this Agreement may require or as the Parties may
agree, of each SUMF Item are set out in this Agreement.

4.3
Any Firm Capacity Reservation amounts for each SUMF Item as agreed by the
Parties are set out in the relevant Schedules.

4.4
If the Purchaser or the Supplier subsequently wishes to change the nature,
quantity or type of any SUMF Item provided hereunder, the other party shall use
reasonable efforts to accommodate such request but, except as set forth in the
next sentence, with no obligation to make such change. The Purchaser shall have
the right upon three (3) years advance written notice (or such shorter period of
time as may be required to terminate such SUMF Item under the applicable
schedule) to reduce its Firm Capacity Reservation for such SUMF Item provided
hereunder and when reduced receive a pro rata reduction in the Fixed Operating
Costs and Infrastructure Fees for such SUMF Item. There shall be no minimum or
maximum limit on the extent of the reduction except as the Supplier may require
for the protection of health, safety or the environment.

4.5
Title to and risk of loss of a SUMF Item shall pass from the Supplier to the
Purchaser at the Delivery Point(s) specified in the applicable Schedule.

4.6
SUPPLIER MAKES NO REPRESENTATIONS OR WARRANTIES EXPRESS OR IMPLIED WITH RESPECT
TO THE SUMF ITEMS EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT. NO
REPRESENTATION OR WARRANTY SHALL BE IMPLIED UNDER THIS AGREEMENT OR AT LAW,
INCLUDING BUT NOT LIMITED TO, WARRANTY OF MERCHANTABILITY OR WARRANTY OF FITNESS
FOR A PARTICULAR PURPOSE OR ADEQUACY AS TO THE SUMF ITEMS. SUPPLIER PROVIDES NO
WARRANTY FOR THE PERFORMANCE OF ANY COMPUTER SYSTEMS, DIGITAL DEVICES AND
COMPONENTS THEREOF. PURCHASER ACKNOWLEDGES THAT EXCEPT AS






--------------------------------------------------------------------------------





EXPRESSLY SET FORTH HEREIN, NO REPRESENTATIONS OR WARRANTIES ARE BEING MADE
HEREIN AND PURCHASER RELEASES AND RELIEVES SUPPLIER FROM AND HEREBY WAIVES ANY
SUCH OTHER REPRESENTATIONS OR WARRANTIES.
ARTICLE 5
SUMF CHARGES


5.1
In consideration of the supply of the SUMF Items by the Supplier to the
Purchaser, as provided herein, the Purchaser shall pay the Supplier the SUMF
Charges as specified in Article 6 and the relevant Schedules. In no event shall
SUMF Charges include any costs charged to Purchaser under any other agreement
with the Supplier or any of its Affiliates.

5.2
In addition to the SUMF Charges set forth in Article 5.1 and the Schedules, the
Purchaser shall be responsible for any existing or future sales tax, use tax,
value added tax, environmental tax or other governmental charge or tax (other
than taxes measured by income) levied or imposed on the Supplier with respect to
any SUMF Items consumed by the Purchaser. The Purchaser shall also bear any
increase in the cost of providing a SUMF Item resulting from a change in local,
state, or federal tax law. The charges to be paid by Purchaser under this
Article 5.2 shall be without duplication to the charges set forth in the
Schedules and Article 5.1.



ARTICLE 6
SUMF CHARGES WITH REFERENCE TO COST


Where Charges for SUMF Items are to be determined wholly or partly by reference
to cost the following shall apply:
6.1
(a)    Except as otherwise provided in this Article 6 or in the Schedules, the
Purchaser shall pay:

(i)
its share of Variable Costs for each SUMF Item based on the Purchaser’s
consumption of such SUMF Item;

(ii)
its share of Fixed Operating Costs for each SUMF Item based on the fraction
equal to the Purchaser’s Firm Capacity Reservation of such SUMF Item compared to
the Total Firm Capacity of such SUMF Item as set forth in Schedule 3.4; and

(iii)
the Infrastructure Charge specified in Schedules 3.1 and 3.2. and when
applicable the capital charge, depreciation charge and capital improvements
charges specified in Article 13.

(b)
[intentionally omitted]

(c)
For purposes of the foregoing computation, (A) Fixed Operating Costs shall
exclude costs incurred in connection with Planned Shutdowns for turnarounds on
SUMF Assets, and Maintenance Capital on SUMF Assets, costs for usage in excess
of Firm Capacity Reservations (i.e., Exceedance Costs) and fines and remediation
costs permitted to be charged to the Purchaser as part of Fixed Operating Costs
pursuant to this Agreement (B) the amount comprising the Purchaser's share of
Fixed Operating Costs for any SUMF Item in a prior year shall be normalized to
the extent the Purchaser's Firm Capacity Reservation for such SUMF Item in such
year (i) differs from its Firm Capacity Reservation for such SUMF Item in the
current year and (ii) differs as a result of additional SUMF Item or type of
SUMF being supplied. The term "Cost Index" means, as to 50% of such index, the
average of the wages in the chemical process industry for a calendar year and,
as to the remaining 50% of such index, the average of the materials costs in the
chemical process industry for a calendar year, in each case as reported by the
Chemical Engineering Magazine under its Chemical Engineering Plant Cost Index
for Construction Labor or its Chemical Engineering Plant Cost Index for pipe
valves and fittings, whichever index is applicable or, if that publication is no
longer issued, by another publication agreed upon by the parties.






--------------------------------------------------------------------------------





(d)
The Monitoring Committee will complete a semi-annual review (May and November)
of all maintenance expenses on SUMF Assets in excess of $100,000 to determine if
changes to the application of Maintenance Capital are required. The Monitoring
Committee will update local protocol if necessary and can jointly agree to
discontinue these reviews.

6.2
Costs will be ascertained and charged pursuant to the Supplier’s cost accounting
practices which the Supplier represents are used for, or are directly
reconcilable with, its Financial Reporting Accounts. The Supplier may modify its
cost accounting practices for its Financial Reporting Accounts from time to time
in the normal course of business in conformity with generally accepted
accounting principles but in all events, after the Supplier has permitted the
Purchaser to review, and has consulted with the Purchaser, as to such
modification. Notwithstanding the foregoing, the Seller shall not make any such
modification unless (i) it is for a legitimate business purpose not designed
solely to increase SUMF Charges to the Purchaser or to Users generally and (ii)
it does not have a discriminatory economic effect on the Purchaser relative to
other Users except as may be permitted in this Agreement or as may be
implemented to correct errors. The cost of any component of SUMF Items procured
by Supplier through a Third-Party shall be passed through to Purchaser at
Supplier’s cost plus an allocation and charge for any applicable Overheads. The
Parties expressly acknowledge that any dispute pursuant to this Article 6.2 is
subject to the provisions of Article 19.



The Purchaser shall not be responsible for any termination costs resulting from
the Supplier’s fixed cost reduction efforts in response to a reduction or
termination of demand by any User other than the Purchaser except to the extent
that the Purchaser benefits from the reduction efforts, in which case the
Purchaser shall bear its proportionate share of the cost (calculated using the
proportion of financial participation in the benefit) up to but not in excess of
the benefit derived, but less any amount of such termination costs covered by
the User whose reduction or termination gave rise to the cost reduction efforts,
to the extent such amount exceeds such User’s proportionate share.


The Purchaser shall pay the reasonable costs, including personnel termination
costs (including those actuarially determined), resulting from the Supplier’s
fixed cost reduction efforts in response to a permanent or long-term reduction
or termination of demand by the Purchaser of a SUMF Item pursuant to this
Agreement.
6.3
The Purchaser shall bear the costs of any redundancy program required as a
result of manpower productivity improvements to a particular SUMF Item in
proportion to the reduction of the relevant SUMF Charges to the Purchaser before
and after the productivity improvement as compared to such reduction of SUMF
Charges to all other Users up to, but not in excess of, such reduction in SUMF
Charges. Notwithstanding anything contained in this Agreement to the contrary,
(i) the Purchaser shall not be responsible for any costs of termination by the
Supplier of an employee unless such termination occurs within 180 days from the
date of reduction or termination by the Purchaser of a Long Term SUMF Item, (ii)
the Purchaser shall only be responsible for (A) termination costs paid to such a
terminated employee in accordance with the Supplier's policies in effect on the
date of such reduction or termination and (B) salaries and benefits which are
provided to such a terminated employee pursuant to the Supplier's policies in
effect on the date of such reduction or termination for up to sixty (60) days
following such date and (iii) an employee who is transferred by the Supplier to
an Affiliate as a result of any such termination or reduction shall not be
considered a terminated employee for purposes of Article 6.2 or this Article 6.3
unless such transfer results in severance costs.

6.4
Unless the Parties agree otherwise in Exhibit A, the Parties shall keep accurate
books and records of their activities relevant to this Agreement, for at least
three (3) years after the calendar year in question or such longer period as may
be required by law.

6.5    Audit rights


To verify (i) the correctness of all invoices issued and payments made for any
of the two previous calendar years (“Y-2” and “Y-1”) and/or (ii) to verify the
implementation of the Supplier's Curtailment procedures during such two previous
calendar years, and/or (iii) to verify the other Party's meter readings
registered during the two previous calendar years, and/or (iv) to





--------------------------------------------------------------------------------





verify compliance with the generally accepted accounting principles , a Party
shall have the right (but no more than once) in a calendar year Y, to commence
an audit via a mutually agreed-upon and jointly appointed independent accounting
firm of international repute.
The audit shall take place upon at least sixty (60) days prior written notice
from the Party seeking the audit and preferably during the month of September of
the relevant calendar “year Y”. Such notice shall provide which of the 4 above
areas the audit should cover and for which SUMF Items, and shall also refer to
an independent accounting firm of international repute, which the Party, seeking
the audit, recommends. Once the audit notice is received, the Parties shall
promptly meet to discuss the accounting firm recommendation made by the Party
seeking the audit and they shall mutually agree upon such independent accounting
firm of international repute or another mutually agreed upon independent
accounting firm of international repute. Once the independent accounting firm is
agreed-upon, the Parties shall inform such accounting firm about their agreement
to mutually appoint the firm, the areas the audit should cover and they shall
request the name of such accounting firm’s appointed representatives which will
be in charge of conducting the audit activities.
The purpose of the audit is to review all documentary evidence and supporting
documentation (e.g. detailed breakdowns of the cost categories referenced under
Schedule 3) and the underlying explanation of allocation methodology, other
billing calculations and meter readings used to calculate the SUMF Charges
invoiced during the years Y-2 and Y-1 with the purpose of verifying (inter
alia):


(a)
that the calculation and allocation of costs during the years Y-2 and Y-1 is
fair and equitable from an accounting perspective; and

(b)
that all actual costs during the years Y-2 and Y-1 have been reasonably,
necessarily and properly incurred in conformity with the requirements of the
SUMF Agreement.



Any such audit shall be pursued diligently and completed no later than ninety
(90) days after its commencement. The Party being audited shall comply with all
reasonable requests for information or access in a timely manner and shall
cooperate in a Commercially Reasonable manner with the Requiring Party and the
jointly appointed independent accounting firm. If the Requiring Party reasonably
believes the Party being audited is not cooperating in a Commercially Reasonable
manner, it shall notify the Party being audited accordingly and the Parties
shall meet and discuss in good faith to determine what additional information is
required. If required, the ninety (90) day timeline to complete the audit shall
be extended for such reasonable time for the auditing Party to complete its
audit once the Party being audited provides the additional required information.


The Parties shall provide the jointly appointed independent accounting firm with
the necessary data and explanations for the years Y-2 and Y-1 reasonably
necessary for the calculation of the SUMF Charges and the basis therefor.


The Requiring Party undertakes to procure that the jointly appointed independent
accounting firm is bound by obligations of confidentiality at least as strict as
those set out in Article 12.


Any audit report produced by the jointly appointed independent accounting firm
shall be provided to both Parties, shall state the results of the aforementioned
audit, and shall become the final, binding determination as to the matters
addressed therein. If such audit report reveals that errors have been made and
that a Party was overcharged or undercharged by an amount equal to or greater
than $50,000 the report shall state the nature, amount and consequences of such
error(s) together with such additional information as is reasonably necessary to
explain the genesis of those errors and to enable the Parties to avoid
recurrence thereof.


Any refund of an overpayment or payment of an additional amount shall be made
within 28 days following the provision by





--------------------------------------------------------------------------------





the jointly appointed independent accounting firm of its report and shall
include interest at the Interest Rate for the time period commencing when the
overpayment was made or the underpayment amount would otherwise have been due
and ending on the date of any refund or additional payment in consequence of the
audit. A Party’s failure to make any requisite payment relating to an overcharge
or undercharge within the 28 days period shall constitute a breach or default of
this Agreement.


In the event of an overcharge equal to or greater than $50,000 or its equivalent
in local currency, the audit costs will be for the account of the Supplier,
unless the overcharge is attributable to an error or errors relating to the
metering equipment owned by the Purchaser.


In the event of an undercharge equal to or greater than $50,000 or its
equivalent in local currency, the audit costs will be for the account of the
Purchaser, unless the undercharge is attributable to an error or errors relating
to the metering equipment owned by the Supplier.


In all other circumstances (i.e. overcharge or undercharge lower than $50,000),
the audit costs will remain for the account of the Requiring Party.


All invoices issued and payments made during the years Y-2 and Y-1, the
implementation of the Supplier's Curtailment procedures during such Y-2 and Y-1
years, and all meter readings registered during such Y-2 and Y-1 year are deemed
to be final and correct and cannot be further challenged if a Party fails to
exercise its right to conduct the aforementioned audit for the relevant years
Y-2 and Y-1 during the calendar year Y.


ARTICLE 7
PAYMENT TERMS


7.1
The Purchaser shall pay the SUMF Charges in the currency specified in Exhibit A.

In no event shall either Party be entitled to set off or reduce any payments due
and owing to the other Party under this Agreement by any amount which the first
Party claims are owed to it by the other Party pursuant to any other agreement
between the Parties.
7.2
Unless otherwise set out in the relevant Schedules, the provisions set out below
apply:

(a)
Payment shall be made for the SUMF Item by the Purchaser in the manner set forth
in Schedule 7.2.

(b)
The final reconciliation for a year shall be made within the first sixty (60)
days of the end of such preceding year or such other period as may be agreed in
writing. Overcharges or undercharges, plus Interest at the Interest Rate, shall
be credited or debited in the first billing cycle of the next accounting period.

(c)
The invoices shall be broken down in sufficient detail to indicate the SUMF
Charges for each particular SUMF Item supplied during the period in question.
The SUMF Charge for each SUMF Item shall in turn be broken down in sufficient
detail as the Purchaser may reasonably request and as the Supplier can
reasonably provide.

(d)
The Purchaser shall pay each invoice on or before the due date (“Due Date”) to
which such invoice relates. From the due date, interest will accrue on the
amount owing at the Interest Rate.

(e)
If the Purchaser disputes an amount invoiced for SUMF Charges, by issuing a
notice to dispute an invoice (“Invoice Dispute






--------------------------------------------------------------------------------





Notice”), the Purchaser may withhold from payment the portion of any amount that
is disputed and the Purchaser shall, within forty-five (45) Business Days of the
date of receipt of the relevant invoices, send to the Supplier a written Invoice
Dispute Notice containing the reason(s) in sufficient detail why the Purchaser
considers the SUMF Charges not to be due.
•
Within thirty (30) Business Days after receipt of the Invoice Dispute Notice,
the Supplier shall advise the Purchaser of its position with respect to the
Invoice Dispute Notice and, shall invite the Purchaser to meet to discuss the
Dispute.

•
The Purchaser shall then within thirty (30) Business Days either accept the
Supplier’s response or give written notice to the Supplier that the Purchaser
continues to dispute such invoice.

•
Upon receipt by the Supplier of Purchaser’s notification that he continues to
dispute the invoice, the Parties shall in good faith attempt to resolve the
Dispute with respect to the invoice as expeditiously as possible and they shall
meet within thirty (30) Business Days after the date of receipt by the Supplier
of aforementioned notification from the Purchaser.

•
If in consequence it is determined and agreed that any part of the disputed
amount was properly due, the Purchaser shall pay to the Supplier the amount due
plus the Interest Rate from the date the amount ought to have been paid. Where
the Purchaser elects to make payment of such disputed amount, and it is
determined and agreed that any part of the disputed amount was not properly due,
the Supplier shall refund the relevant amount to the Purchaser plus the Interest
Rate from the date the amount was originally paid to the Supplier.

•
If the Parties fail to resolve the Dispute within thirty (30) Business Days
after the date when the Parties met, the Dispute shall be submitted for
resolution in accordance with the principles set out in Article 19.

(f)
Any refund of a disputed amount, or payment of any additional sums, shall be
promptly made following the final determination as aforesaid and shall include
interest at the Interest Rate based on the actual number of days elapsed from
the due date of the original invoice to the date such refund or additional
payment enters the books of the Party concerned.

(g)
Unless agreed otherwise between the Parties in Exhibit A, the Supplier shall
provide the Purchaser with a quarterly report on variations from its annual
forecast no later than thirty (30) days from the end of the relevant quarter. In
the event of a difference between the annual forecast and actual results
exceeding 3% or the equivalent of at least USD $50,000, whichever is greater,
the Supplier shall consult with the Purchaser and provide relevant explanations
for such differences. The Parties will discuss which actions, if any, are to be
taken with respect to such differences.

ARTICLE 8
ANNUAL FORECAST - CURTAILMENT


8.1
Annual Forecast

For operational forecast purposes only, unless the Purchaser otherwise submits
to Supplier on or before 1st June in each calendar year a non-binding annual
forecast of its quarterly volume requirements for each SUMF Item for the
forthcoming calendar year and estimates of its volume requirements for each SUMF
Item for the following four (4) years, the Supplier shall use the prior year's
volume forecast for SUMF Items and estimates of volume requirements for the
forthcoming year and four subsequent years. The Purchaser shall update any such
forecast on or before September 1st of each year to provide its actual forecast.
8.2
[Intentionally omitted.]

8.3
[Intentionally omitted.]






--------------------------------------------------------------------------------





8.4
[Intentionally omitted.]

8.5
[Intentionally omitted.]

8.6
[Intentionally omitted.]



8.7
Curtailment



In the event that any SUMF Items are not available at the planned volume rates
for any reason whatsoever, the Supplier shall implement the then current
Curtailment Procedures (Schedule 8.7) followed by the Supplier. Unless otherwise
provided in any Schedule hereto, such Curtailment Procedures will be based upon
the following priorities, provided that the interests of the Purchaser are
treated fairly: (i) safety; (ii) minimizing adverse environmental impact; and
(iii) sustaining the operations of the Site as a whole.


The Supplier shall have the right to impose Curtailment selectively based upon
the foregoing considerations regardless of the cause of the Curtailment and
without liability. However, nothing in this Article 8 shall permit the Supplier
to curtail any SUMF Item based upon its business considerations. Purchaser may
allocate such curtailed SUMF Items among Purchaser's operations as Purchaser
determines in its sole discretion, subject to the operational or HSE constraints
of Supplier.


If reasonably possible, the Supplier shall advise the Purchaser of any impending
Curtailment and the Parties shall cooperate to avoid or mitigate the effects of
such Curtailment in an economically efficient manner.


ARTICLE 9
LIABILITY


9.1     Loss and Damage to Assets and Employees.


A.
Other than Loss or Damage covered by the Environmental Agreement, each Party
shall be responsible for any Loss or Damage to such Party’s Property (including
any SUMF Asset) arising out of or resulting from the performance or
nonperformance of this Agreement, except to the extent such Loss or Damage
arises out of or results from the Gross Negligence or Willful Misconduct of the
other Party.



B.
Other than Loss or Damage covered by the Environmental Agreement, each Party
shall be responsible for any Loss or Damage to any Employee or Contractor of
such Party arising out of or resulting from the performance or nonperformance of
this Agreement, except to the extent such Loss or Damage arises out of or
results from the Gross Negligence or Willful Misconduct of the other Party.



C.
Other than Loss or Damage covered by the Environmental Agreement, each Party
waives and releases the other Party from and against any and all Liability to
such Party for Loss or Damage to such Party’s Property (excluding any SUMF Asset
to the extent set forth in Article 14) and any Employee or Contractor of such
Party arising out of or resulting from the simple negligence (but not the Gross
Negligence or Willful Misconduct) of the other Party.



9.2     General Indemnification.


Other than Loss or Damage covered by the Environmental Agreement, each Party, as
Indemnifying Party, shall indemnify, defend, and hold harmless the Indemnified
Party from and against any and all Loss or Damage asserted against, resulting
to, imposed upon, or incurred by the Indemnified Party arising out of or
resulting from the following:







--------------------------------------------------------------------------------





A.
any and all Loss or Damage to any of Indemnifying Party’s Employees or
Contractors arising out of or resulting from the performance or nonperformance
of this Agreement, other than any Loss or Damage arising out of or resulting
from Indemnified Party’s Gross Negligence or Willful Misconduct;



B.
any and all Loss or Damage to any of Indemnified Party’s Employees or
Contractors arising out of or resulting from Indemnifying Party’s Gross
Negligence or Willful Misconduct in connection with the performance or
nonperformance of this Agreement;



C.
any and all Loss or Damage to any of Indemnified Party’s Property (including any
SUMF Asset) arising out of or resulting from Indemnifying Party’s Gross
Negligence or Willful Misconduct in the performance or nonperformance of this
Agreement;



D.
any and all Loss or Damage arising out of or resulting from any Third-Party
Claim (other than a Third-Party Claim arising out of or resulting from Loss or
Damage to any of either Party’s Employees or Contractors) arising out of or
resulting from Indemnifying Party’s fault or negligence in the performance or
non-performance of this Agreement, other than any Loss or Damage arising out of
or resulting from Indemnified Party’s Gross Negligence or Willful Misconduct.



9.3 Limitations.


A.
Indemnifying Party shall not be obligated to pay for any Loss or Damage under
this Article 9 (other than for Third-Party Claims) until the amount of such Loss
or Damage for that claim exceeds a threshold, in the aggregate, of One-Hundred
Thousand Dollars ($100,000), in which event Indemnifying Party shall pay or be
liable for all such Loss or Damage from the first Dollar. The Threshold shall be
adjusted annually on January 1 to compensate for inflation as reflected in the
Inflation Index.



B.
Notwithstanding anything to the contrary in this Agreement, Indemnifying Party
shall not be obligated to indemnify, defend, or hold harmless Indemnified Party
against any Indemnification Claim pursuant to Article 9.2. (whether a direct
claim or a Third-Party Claim) if such Indemnification Claim or corresponding
Loss or Damage arises out of or results from Indemnified Party’s Gross
Negligence or Willful Misconduct.



C.
Except for Claims under the Environmental Agreement, the Indemnified Party must
submit to the Indemnifying Party any claim pursuant to Article 9.2. (whether a
direct claim or a Third-Party Claim) within three (3) years after the date on
which the Indemnified Party had or should have had knowledge of any Loss or
Damage, Third-Party Claim, or discovery of facts or circumstances upon which
Indemnified Party could base a claim under Article 9.2.



D.
For the avoidance of doubt, Indemnified Party must make a claim under Article
9.2. within such three (3) year period, after which time, the Indemnified Party
waives any such Indemnification Claim, and that Indemnification Claim shall not
be brought or initiated by Indemnified Party against Indemnifying Party
thereafter.



E.
Without prejudice to anything to the contrary in the Agreement, a Party’s total
liability to the other for any claim arising out of or in connection with the
Agreement including without limitation for breach of contract, breach of
warranty, breach of statutory duty, or tort, shall not exceed the price of the
relevant quantity of the SUMF Item if delivered (in case of supply of utilities,
materials) or the price of the relevant service (in case of supply of services,
facilities) if performed or if liability arises from a failure to deliver or to
take delivery or to perform, the price of the relevant quantity of the SUMF Item
had it been delivered (in case of supply of utilities, materials) or the price
of the relevant service had it been performed (in case of supply of services,
facilities). This limitation shall not apply in respect of liabilities resulting
from Third-Party Claims, or from cases of fraud, Willful Misconduct and/or Gross
Negligence.






--------------------------------------------------------------------------------







F.
With respect to any SUMF Items the provision of which requires Supplier to
procure utilities from a Third-Party as indicated in the relevant Schedules or
Sub-schedules, Supplier’s liability to Purchaser for any Loss or Damage incurred
due to Supplier’s failure to provide such SUMF Item, when and to the extent such
failure is due in whole or in part to the failure of the Third-Party utility
provider to perform, will be limited to the amount Supplier is contractually, or
statutorily, permitted to recover from such Third-Party utility provider,
without regard to the amount, if any, actually recovered by Supplier from such
Third-Party utility provider. This limitation of liability shall not apply in
respect of liabilities resulting from Third-Party claims under Article 9.2 (D).



In no event shall a Party be liable to the other Party for any indirect,
special, consequential or punitive cost, expense, loss or damage, including, but
not limited to, loss of actual or anticipated profit or revenue, loss caused by
business interruption, loss of customers, goodwill or reputation even if such
cost, expense, loss or damage was reasonably foreseeable or might reasonably
have been contemplated by the Parties and whether arising from breach of
contract, tort (including negligence), breach of statutory duty or otherwise.
This limitation of liability shall not apply in respect of liabilities resulting
from Third-Party Claims under Article 9.2 (D), or in cases of fraud, Willful
Misconduct and/or Gross Negligence.


Each Party shall, where reasonably practicable have a duty to mitigate any loss
it may suffer by reason of a breach by the other Party of any provision of the
Agreement.


9.4
Sole Remedy. Article 9 sets forth the entire liability and obligations of the
Indemnifying Party and the sole and exclusive remedy for the Indemnified Party
for any Loss or Damage specifically covered under Article 9; Nothing in Article
9 shall limit any Person’s right to seek and obtain any equitable relief to
which such Person shall be entitled or to seek any remedy on account of any
Person’s fraudulent or criminal misconduct.



9.5     Indemnification Procedures.


A.
Notice of Indemnification Claims. The Indemnified Party shall promptly give
written notice to Indemnifying Party after obtaining knowledge of any Loss or
Damage, Third-Party Claim, or a request for indemnification under Article 9.2
(“Indemnification Notice”); provided however, that no delay on the part of the
Indemnified Party shall relieve Indemnifying Party from any Liability or
obligation under this Article 9 except to the extent that Indemnifying Party is
prejudiced by such failure to give prompt notice. The Indemnification Notice
shall contain all material information known to the Indemnified Party with
respect to such Indemnification Claim, including without limitation, a
description of the Indemnification Claim and the nature and amount of the
related Loss or Damage (to the extent that the nature and amount of the Loss or
Damage are known at the time). If the Indemnification Claim is a Third-Party
Claim, the notice shall also include copies of materials submitted to
Indemnified Party by the Third-Party with respect to such Third-Party Claim.



B.
Procedure for Third-Party Claims. The obligations and liabilities of each Party
with respect to Third-Party Claims shall be subject to the following terms and
conditions:



(i) Promptly upon receiving a written notice of a Third-Party Claim, the
Indemnifying Party may elect, at its sole option, to undertake the defense
thereof by outside counsel of its own choosing, which outside counsel shall be
reasonably satisfactory to the Indemnified Party, by sending written notice of
its election to the Indemnified Party; provided however, that if, in the
Indemnified Party’s and the Indemnifying Party’s reasonable judgment, a conflict
of interest exists between the Indemnified Party and the Indemnifying Party with
respect to such Third-Party Claim, or if the Indemnifying Party elects not to
defend





--------------------------------------------------------------------------------





or otherwise does not promptly defend such Third-Party Claim, such Indemnified
Party shall be entitled to undertake the defense of, and to compromise or
settle, such Third-Party Claim on behalf, for the account, and at the risk of
the Indemnifying Party, to the extent that the Indemnifying Party is determined
to be obligated to indemnify the Indemnified Party under this Agreement with
respect to such Third-Party Claim. The written notice of the Third-Party Claim
shall contain all material information known to the Indemnified Party with
respect to such Third-Party Claim and shall include copies of materials
submitted to Indemnified Party by the Third-Party with respect to such
Third-Party Claim.


(ii) If the Indemnifying Party elects to undertake and diligently pursue the
defense of a Third-Party Claim hereunder, the Indemnifying Party shall control
all aspects of the defense and settlement of such Third-Party Claim and may
settle, compromise or enter into a judgment with respect to such Third-Party
Claim; provided that the Indemnifying Party shall not enter into any such
settlement, compromise or judgment without the prior written consent of the
Indemnified Party if such settlement, compromise or judgment would result in the
imposition of any non-monetary liability or obligation on the Indemnified Party.
If the Indemnifying Party assumes control of the defense under this Article 9,
the Indemnified Party shall fully cooperate with the Indemnifying Party in
connection therewith and may employ, at any time, a separate outside counsel to
represent it; provided however, that the Indemnified Party shall be solely
responsible for the costs and expenses of any such separate outside counsel. If
the Indemnified Party undertakes the defense of a Third-Party Claim hereunder,
the Indemnified Party shall not settle, compromise, or enter into any judgment
with respect to such Third-Party Claim for which it is seeking or shall seek
indemnification hereunder without the prior written consent of Indemnifying
Party, which written consent shall not be unreasonably withheld, conditioned or
delayed.


(iii) The Indemnified Party shall provide the Indemnifying Party with access to
all reasonably requested records and documents of the Indemnified Party relating
to any Third-Party Claim, other than documents for which the Indemnified Party
has claimed or shall claim a legal privilege.


9.6    Insurance.


A.
Each Party will arrange as a minimum the insurances set out below and ensure
that those insurances are in full force and effect throughout the duration of
the Agreement. All such insurances will be placed with reputable and substantial
insurers and for all insurances other than Employers Liability
Insurance/Worker’s Compensation, to the extent a Party does not self-insure
pursuant to Article 9.6 (D), and to the extent of the liabilities and
obligations of a Party, will include the other Party as additional insured.



•
Employers Liability Insurance/Worker’s Compensation: USD 1 million per
occurrence;

•
Motor Third-Party Liability: USD 1 million per occurrence;

•
General Liability: USD 10 million per occurrence;

•
Such further insurance as may be required by law per occurrence.



B.
To the maximum extent permitted by applicable law, all insurances required
herein will be endorsed to provide, or shall otherwise provide, that
underwriters waive any rights of recourse, including in particular subrogation
rights against the other Party in relation to the Agreement to the extent of the
liabilities and obligations of the insured Party under this Article 9.



C.
The provisions of this Article 9.6 will in no way limit a Party’s liability
under the Agreement.



D.
Notwithstanding the foregoing, Shell shall have the right to self-insure for
insurance as required pursuant to this Article 9.6(A) above, through its wholly
owned, captive insurer in which case the insurance requirements above shall not
apply. Further, all insurance required of Hexion may be carried under blanket
policies which may include (i) deductible levels deemed appropriate






--------------------------------------------------------------------------------





by Hexion (for Employer’s Liability Insurance/Worker’s Compensation and Motor
Third-Party Liability), or (ii) levels of self-insured retention up to Ten
Million Dollars ($10,000,000) deemed appropriate by Hexion or (iii) levels of
self-insured retention greater than Ten Million Dollars deemed appropriate by
Hexion, with Shell’s consent, not to be unreasonably withheld.


E.
Each Party shall, upon request of the other Party produce the relevant insurance
certificates as proof of insurance.



9.7
THE FOREGOING INDEMNITIES SET FORTH IN THIS ARTICLE 9 ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF NOTWITHSTANDING TEXAS’ EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITEES BECAUSE OF THE SIMPLE OR
GROSS NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE) OR OTHER FAULT OR
STRICT LIABILITY OF ANY OF THE INDEMNIFIED PARTIES. EXCEPT AS HEREIN SET FORTH
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY LOSS OR DAMAGE, EACH
PARTY HEREBY WAIVING ALL CLAIMS OR CAUSES OF ACTION OTHER THAN AS SPECIFIED IN
ARTICLE 9, PROVIDED, HOWEVER, THAT NEITHER PARTY WAIVES ANY CLAIMS, CAUSES OF
ACTION OR RIGHTS UNDER THE ENVIRONMENTAL AGREEMENT.

9.8
The provision of this Article 9 are for the benefit of the Purchaser Indemnitees
and the Supplier Indemnitees and no other party shall be entitled to any benefit
of the provisions of this Article 9.



ARTICLE 10
TERM AND TERMINATION


10.1
This Agreement shall be of full force and effect on and from the date hereof and
shall continue for an initial term of fifteen (15) years from the Effective Date
and shall be automatically renewed thereafter for extension terms of five (5)
years each, unless terminated earlier as provided for in this Agreement.

10.2
Hexion may, in addition to its other remedies, terminate this Agreement in its
entirety in any of the following circumstances:

(a)
if a Bankruptcy Event occurs and is continuing in relation to Shell and Shell
does not provide adequate assurances to Hexion within thirty (30) days of the
occurrence of the Bankruptcy Event that Shell will continue to provide all SUMF
Items to Hexion on the terms and conditions of this Agreement;

(b)
with no less than twelve (12) months’ prior written notice, following the
decision by Hexion to discontinue all its operations at the Site to which SUMF
is rendered or alter such operations to such an extent that no SUMF Item from
Shell is required; or

(c)
with no less than three (3) years’ prior written notice, effective (i) at the
end of the initial fifteen (15) year term or (ii) at the end of any five (5)
year extension term, as the case may be.

10.3
The Purchaser may, in addition to other remedies, terminate this Agreement as to
an individual SUMF Item in any of the following circumstances, provided always
that no item of Sole Supplier SUMF may be terminated by the Purchaser without
terminating this Agreement as a whole:

(a)
if a Bankruptcy Event occurs and is continuing in relation to the Supplier and
the Supplier does not provide adequate assurances to the Purchaser within thirty
(30) days of the occurrence of the Bankruptcy Event that the Supplier will
continue to provide the particular SUMF Item to the Purchaser on the terms and
conditions of this Agreement;






--------------------------------------------------------------------------------





(b)
if, for reasons other than Force Majeure, a SUMF Item is not properly supplied
by the Supplier within specifications and such failure continues for more than
ten (10) business days after thirty (30) days prior written notice from the
Purchaser to the Supplier;

(c)
[Intentionally Omitted];

(a)
with at least three (3) years’ prior written notice, or such other notice period
as is provided in the Schedules; and

(e)
with at least thirty (30) days' prior written notice, upon the occurrence during
any twelve (12) month period of three (3) Force Majeure events other than Force
Majeure Events caused by Acts of God including Acts of God affecting any
supplier or Vendor to Supplier with respect to such SUMF Item.

10.4
Shell may terminate this Agreement in its entirety in any of the following
circumstances:

(a)
if a Bankruptcy Event occurs and is continuing in relation to Hexion and Hexion
does not provide Shell with adequate assurance (such as a priority lien, advance
payment or letter of credit) of continued payment of the SUMF Charges for all
SUMF Items within thirty (30) days of the occurrence of the Bankruptcy Event;

(b)
if for reason other than Force Majeure, Hexion conducts its operations in a
manner reasonably believed to be unsafe to either life, health, property or the
environment so as to disrupt Shell’s business conducted at the Site or subject
Shell to material HSE risks or material risks of violation of governmental
requirements, fines, penalties, Third-Party claims or claims by its employees,
and such conduct continues for more than ten (10) business days after ninety
(90) days prior written notice by Shell to Hexion; provided, however that if
Hexion is conducting its operations in compliance in all material respects with
HSE laws, its operations will be presumed to be safe;

(c)
with at least twenty-four (24) months prior written notice, or if that is
impossible, with as much notice as possible under the circumstances, and in any
event promptly after Shell has made such decision, if Shell decides to cease
operations of all or substantially all of its SUMF Assets at the Site;

(d)
with at least three (3) years prior written notice, effective at the end of the
initial fifteen (15) year term or at the end of any five (5) year extension
term, as the case may be. Notwithstanding any such election by Shell to
terminate this Agreement under this Article 10, and except if Shell ceases to
operate all or substantially all of the Site, Hexion shall have the right to
continue to receive from Shell any essential Long Term or Sole Supplier SUMF
Items for which Hexion cannot obtain a reasonable alternative source elsewhere;
and

(e)
if the Purchaser without proper justification fails to pay any undisputed SUMF
Charge within three (3) months of the date when such payment became due, and (i)
such failure continues thereafter for a period of thirty (30) days after written
notice from the Supplier and (ii) further continues for an additional period of
at least ten (10) days following a second written notice from the Supplier which
second notice may be given at any time following the expiration of the first
thirty (30) day period; but the Supplier shall not be entitled to terminate this
Agreement pursuant to this provision when the Purchaser has in good faith
referred any disputed SUMF Charge for resolution in accordance with Article
7.2(e) or Article 19, and has made payment to the Supplier of any part of the
SUMF Charge not the subject of the Dispute;.

10.5
Upon termination of this Agreement hereunder, the Parties, acting reasonably and
in good faith, shall negotiate for the continued provision of any essential SUMF
Items on commercially competitive terms and conditions, including price which
shall in any events be sufficient to provide Supplier with full recovery of its
cash costs plus a return on capital and capital reimbursement consistent with
the other SUMF infrastructure charges contained in this Agreement.






--------------------------------------------------------------------------------





10.6
The Supplier may, in addition to other remedies, terminate this Agreement as to
an individual SUMF Item in any of the following circumstances, provided that no
Sole Supplier SUMF Item may be terminated by the Supplier without terminating
this Agreement as a whole:

(a)
if a Bankruptcy Event occurs and is continuing in relation to the Purchaser and
the Purchaser does not provide adequate assurance (such as a priority lien,
advance payment or letter of credit) of continued payment to the Supplier of the
SUMF Charges relating to such SUMF Item within thirty (30) days of the
occurrence of the Bankruptcy Event;

(b)
if the Purchaser fails to pay any undisputed SUMF Charge for an individual SUMF
Item within three (3) months of the date when such payment fell due, and (i)
such failure continues for an initial period of at least sixty (60) days after
written notice from the Supplier and (ii) further continues for an additional
period of at least ten (10) days following a second written notice from the
Supplier which second notice may be given at any time following the expiration
of the first thirty (30) day period; but the Supplier shall not be entitled to
terminate this Agreement pursuant to this provision when the Purchaser has in
good faith referred any disputed SUMF Charge for resolution in accordance with
Article 7.2(e) or Article 19, and has made payment to the Supplier of any part
of the SUMF Charge not the subject of the Dispute;

(c)
with at least 12 months prior written notice, or if that is impossible, with as
much notice as possible under the circumstances, and in any event promptly after
the Supplier has made such decision, if the Supplier decides to cease the supply
to the entire Site of a SUMF Item that is not Sole Supplier SUMF;

(d)
[Intentionally Omitted]; and

(e)
with three (3) years’ prior written notice effective (i) at the end of the
initial period of twenty (20) years or (ii) at the end of any extension period
of five (5) years, as the case may be, for any Long Term SUMF Item.

10.7
Each Party shall exercise its reasonable efforts to minimize any adverse effect
to the other Party resulting from the termination of the rendering, in whole or
in part, of any SUMF Items under this Agreement.

10.8
Any termination of this Agreement, in whole or in part, including the
termination of an individual SUMF Item, shall be final, and neither Party shall
have the right to resumption of the terminated SUMF Item under this Agreement or
another agreement.

10.9
Termination of this Agreement under this Article 10 shall not affect the rights
and obligations of the Parties accrued to the date of termination and provisions
of Articles 6 and 7 (as to audit and dispute rights), 9, 10.5, 10.7, 10.8,
10.10, 10.11, 11, 12, 19, 23, 25, 26, 27 and 28 and this Article 10.9 which
shall continue in full force and effect.

10.10
Within 60 days after termination of this Agreement, the Supplier shall provide a
final reconciliation. Any overcharges or undercharges shall be paid by the Party
owing the same within twenty (20) days following the final reconciliation (after
any required adjustments have been made). The final recalculation shall be
broken down in sufficient detail as the Purchaser may reasonably request and as
the Supplier can reasonably provide. From the due date of the reconciliation
payment, interest will accrue at the Interest Rate. The Parties shall meet to
resolve any dispute relating to the final reconciliation as expeditiously as
possible.

10.11
Any termination of this Agreement, either in whole or in part, and termination
of any individual SUMF Item shall be without prejudice to the accrued rights and
liabilities of the Parties at the time of such termination and all provisions of
this Agreement necessary for the full enjoyment thereof shall survive
termination for the period so necessary.

10.12
If there is a dispute regarding the termination of this Agreement or a SUMF item
under Articles 10.2, 10.3, 10.4 or 10.6, no termination shall occur until sixty
(60) days following resolution of the dispute (i) under Article 19 or Article
7.2 (e), as applicable or (ii) by written agreement of the Parties.






--------------------------------------------------------------------------------





10.3
If at any time during the term of this Agreement either Party is of the view
that there has been a substantial change in business, monetary, technical or
commercial conditions as a result of which that party suffers material hardship
in complying with this Agreement, that Party may notify the other in writing
that it wishes to meet and review the conditions of the Agreement in the light
of the changed conditions referenced above. The Parties shall meet in good faith
to discuss appropriate means, if any, to alleviate or mitigate the effects of
such hardship in a manner equitable to both parties. In the event that no
agreement is reached as to whether hardship exists or as to measures to
alleviate or mitigate the hardship, this will be considered as a Dispute
whereupon the Dispute shall be submitted for resolution in accordance with the
principles set out in Article 19.



ARTICLE 11
INTELLECTUAL PROPERTY RIGHTS


11.1
Neither this Agreement nor the performance by any of the Parties of its duties
hereunder shall operate to convey, license or otherwise transfer from one Party
to another any patent, know-how, trade secrets or other intellectual property
rights.

11.2
The copyright, property and any other industrial property rights in any
Confidential Record or other material supplied under this Agreement shall, in
the absence of any express provision to the contrary thereon, remain with the
disclosing Party.

ARTICLE 12
CONFIDENTIALITY


12.1
Subject to Article 12.2, each Party shall treat as strictly confidential (and
shall not disclose) all information received or obtained as a result of entering
into or performing this Agreement which relates to:

(a)
the provisions of this Agreement;

(b)
the negotiations relating to this Agreement;

(c)
the performance of this Agreement;

(d)
the other Party or any aspect of its business or operations; or

(e)
the subject matter of this Agreement.

12.2
Either Party may disclose information which would otherwise be confidential if
and to the extent:

(a)
required by the law of any jurisdiction to which the disclosure is subject;

(b)
required by any securities exchange or agency to which either Party is subject,
wherever situated, whether or not the requirement has the force of law;

(c)
disclosed on a strictly confidential basis to the professional advisers or
auditors of the Party or to any actual or potential bankers or financiers of
that Party;

(d)
disclosed on a strictly confidential basis to an Affiliate or Affiliates;

(e)
disclosed on a strictly confidential basis to bona fide potential purchasers of
a proprietary interest or bona fide potential or actual operator of any of
Hexion Facilities or the Shell facilities;






--------------------------------------------------------------------------------





(f)
disclosed to the corporate shareholders or other equity owner of the Parties;

(g)
that the information is already known to the Party at the time of disclosure by
the disclosing Party through no fault of that Party;

(h)
that the information has come into the public domain through no fault of that
Party;

(i)
disclosed in order to seek enforcement of, or to defend, the contractual rights
or obligations of a Party under this Agreement, any Transaction Document or
other related agreement or to satisfy an obligation or duty under this
Agreement; or

(j)
that the other Party has given prior written approval to such disclosure.

12.3
The restrictions contained in Article 12.1 shall continue to apply for one (1)
year after (i) the termination of this Agreement, or (ii) the termination of an
individual SUMF Item, but only as to information relating to such SUMF Item.

ARTICLE 13
ADDITIONAL SUMF AND CAPITAL IMPROVEMENTS TO SUMF ASSETS


13.1    Purchaser’s Optional Capital Improvement Project.
Purchaser may submit from time to time to Supplier written requests for Supplier
to undertake capital improvement projects relating to the supply of SUMF Items
to one or more SUMF Assets intended to improve the performance, efficiency,
reliability, or some other attribute of a SUMF Asset, provided however, that the
Purchaser shall attempt to present any such requests applicable to a calendar
year during the annual forecasting process. Any such requests shall specify in
reasonable detail the capital improvements to be made, any permits that may be
required, the estimated cost of such capital improvements, any proposed changes
to this Agreement or to any Schedule, and any other relevant information
relating to such capital improvement project. Supplier agrees that it will
consider in good faith any such request, but Supplier shall have no obligation
to agree to undertake any such capital improvement project and may reject any
request by Purchaser. Supplier shall provide Purchaser a written explanation for
the rejection.
If Supplier agrees to undertake any such capital improvement project, Purchaser
shall be entitled to receive the additional capacity of a SUMF Item generated by
such capital improvement and Purchaser shall be responsible for all costs
associated with such project, without duplication of other amounts paid or
payable by Purchaser under this Agreement, including (a) the cost of completing
the capital improvements, (b) Supplier's costs and expenses incurred in
connection with such project, and (c) any increased costs of operation suffered
by Supplier as a result of such project, provided, however, that if other
persons receive any of the benefits of such capital improvement project, such
other persons shall bear their respective pro rata shares of all costs
associated with such project (based upon and only to the extent of the relative
benefits received by them), and the Purchaser's costs with respect thereto shall
be reimbursed by the Supplier as, when, if and to the extent savings are
received or as, when, if and to the extent the other person utilizes such
benefits.
Notwithstanding anything contained herein to the contrary, the Purchaser shall
not be required to seek increased capacity from the Supplier and shall have the
right to satisfy its needs, if any, for increased capacity from other persons,
provided there is no disruption or new/remaining HSSE risk to any other of the
Supplier's operations, and consistent with Legal Requirements and the rights of
the Parties under this Agreement.
Any reasonable costs incurred by the Supplier (not including any additional
charge for services by persons whose services are included in SUMF Charges
irrespective of the required evaluation) or affiliates of Supplier in evaluating
a requested capital improvement project from the Purchaser shall be reimbursed
to the Supplier by the Purchaser; provided that when incurring such costs the
Supplier has acted on a Commercially Reasonable basis.





--------------------------------------------------------------------------------





13.2
If a capital improvement to a SUMF Asset would not be otherwise required by
applicable law or regulation but for the presence of Purchaser’s process or
products or by-products, the Purchaser shall be required to pay one hundred
percent of the costs for the mandated improvement to any SUMF Asset, provided,
however, that if any other person receives any of the benefits of the capital
improvement, then such other persons shall bear their respective pro rata shares
of all costs associated with such capital improvement (based upon and only to
the extent of the relative benefits received by them), and the costs which the
Purchaser would otherwise be required to pay shall be reimbursed by the Supplier
as, when, if and to the extent savings are received or as when, if, and to the
extent the other persons utilize such benefits accordingly.

13.3
If either Party determines that a service has historically been supplied by the
other Party but such service is not included in this Agreement, then the Party
that historically provided such service shall make the service available to the
other Party (but only if such service is not readily available elsewhere) at a
price and on terms mutually agreeable, but following the same concepts as to
Direct Site Costs, Variable Costs and Infrastructure Charges as set forth
herein.

13.4
In connection with the operations by the Supplier, the Supplier may utilize with
the consent of the Purchaser, personnel of Purchaser to render services for the
Supplier, and correspondingly, Purchaser may utilize with the consent of
Supplier, personnel of Supplier to render services for the Purchaser. In either
such event, the services shall be deemed rendered pursuant to the terms of this
Agreement following the same pricing concepts.

13.5
If Supplier must implement a capital improvement project to one or more SUMF
Assets in order to permit the Supplier to meet its obligations under this
Agreement to deliver the related SUMF Item(s) to Purchaser in compliance with a
compulsory change in applicable Legal Requirements (including permitting) or
HSSE regulations, the Supplier shall, a reasonable period of time prior to
completion of the project planning process, provide notice and consult with
Purchaser with respect to such project (with the Parties acknowledging that the
ultimate determination with respect to any such capital improvement projects
rests solely with Supplier). Any such notice shall specify in reasonable detail
the capital improvements to be made, any permits that may be required, the
estimated cost of such capital improvement project and permits, any proposed
changes to this Agreement or to any Schedule, and any other relevant information
relating to such capital improvement project. The Purchaser shall pay its
allocated share of the actual costs and expenses reasonably incurred by the
Supplier that are directly related to the capital improvement project, which
shall be equal to the Purchaser’s relative capacity right % of such SUMF Item
compared to the Total Firm Capacity of such SUMF Item as set forth in Schedule
3.4(a) and Schedule 3.4(b). Notwithstanding the foregoing, if Supplier fails to
provide the required notice in advance of the capitalization of the project
costs, then the Purchaser shall have the right to delay the start of the payment
of the charges referenced under Article 13.5, for a period of time equivalent to
the relevant notice period.     Unless otherwise agreed by the Parties, each
Party shall be entitled to a portion of the benefits, if any, generated by such
capital improvement project in proportion to the percentage of the total costs
and expenses of such project paid by such Party.

13.6
Capital improvement project cost amounts payable by the Purchaser pursuant to
Article 13.5 are payable in single lump sum payments for its share of capital
improvement project costs.



ARTICLE 14
DAMAGE TO SUMF ASSETS
14.1
If SUMF Assets are damaged or destroyed, the owner of the SUMF Asset shall
timely restore such asset as soon as is practical following the damage or
destruction.

14.2
If the owner does not timely fulfill its obligation to restore the SUMF Asset,
the other Party may at its discretion take such other reasonable measures as are
necessary or useful to find an alternative source for any relevant SUMF Item or
its equivalent for the benefit of all Users on a temporary basis until such
restoration is complete.

14.3
A Party who causes damage to a SUMF Asset as a result of its own Gross
Negligence or Willful Misconduct in addition to any obligations under Article 9,
shall be responsible for any incremental costs of such alternative SUMF Items so
that the Users of such SUMF Items other than such responsible Party or its
Affiliates pay the same amount for such SUMF Items during such temporary period
as such Users paid prior to the damage or destruction of the relevant SUMF
Assets. The provisions of this Article 14.2 shall be without prejudice to the
Parties rights under Article 9.






--------------------------------------------------------------------------------





ARTICLE 15
METERING OR ALLOCATION OF SUPPLY, CONSUMPTION AND DELIVERY


15.1    Measurement and Metering
The quantities of certain SUMF Items supplied hereunder shall be measured by
allocation or by a meter or other appropriate device (the “Meter”) located at or
near the Delivery Point(s) specified in Schedules 3.1 and 3.2. The Meter shall
be installed, owned and operated at the expense of the Party indicated in
Schedules 3.1 and 3.2 as the Meter owner. The Meter owner shall read the Meter
on a regular basis as described in Schedules 3.1 and 3.2 and shall promptly
advise the other Party in writing of the reading. Such readings shall form the
basis for preparing the Supplier’s invoices pursuant to Articles 5, 6 and 7.
15.2    Calibration
The Parties acknowledge that the Meters are not normal custody transfer meters.
The Meter owner shall, at its expense, perform normal maintenance procedures to
maintain the accuracy of its Meters. Each Meter shall be tested for accuracy and
calibrated regularly per industry standards as specified in the applicable
Schedule by the Meter owner at its expense. The Meter owner shall give the other
Party a written schedule of calibration test times, and the other Party shall
have the right to have its representative present to observe each calibration
test. If the other Party desires to conduct more frequent calibration tests,
such Party may request that more frequent tests be conducted, in which case the
Meter owner will perform or cause to be performed such tests at the other
Party’s expense.
15.3
Following any calibration test made pursuant to this Article 15, the Meter owner
at its expense shall restore an inaccurate component to a condition of accuracy
or replace such component as soon as reasonably practical. If the level of
inaccuracy exceeds that specified in the applicable Schedule, the readings
affected by said component shall be corrected by the amount of the inaccuracy
for the period which is definitely known to be affected by such inaccuracy. If
the period is not definitely known and is not mutually agreed upon, the
correction shall be made for a period one-half of the time elapsed between the
last prior calibration test and the date the inaccuracy is corrected.
Adjustments to a previously issued incorrect invoice shall be made promptly by
the Supplier.

15.4
The Parties acknowledge that special metering problems may arise which can be
resolved by procedures other than those described in this Article 15. The
Parties may, by mutual consent, establish special procedures for a specific
problem or accept delivery quantities in a manner not described herein. Mutual
consent for acceptance of one special procedure or delivery quantity will not
set aside the provisions of this Article 15, nor imply acceptance by either
Party of any special provision at a future time.

15.5
Should the Supplier or the Purchaser fail to obtain suitable measurement results
from the Meter pursuant to Article 15.2, the quantities of that SUMF Item
provided during the period in question shall be calculated by the other Party in
the event that the other Party has installed its own check meter and it has been
calibrated according to this Article 15 within ninety (90) days of the period in
question. In the event that neither Party has obtained suitable measurement
results, the amount of the relevant SUMF Item supplied in the period in question
shall be estimated, using the average of delivered quantities for a period of
time agreed upon by both Parties, or by any other means mutually agreed upon by
both Parties. If a Party installs a check meter, the other Party shall have the
right to have its representative at any calibration test of the check meter. A
Party installing a check meter shall perform all maintenance and calibration
tests of the check meter at its own expense, and shall furnish the other Party
with all readings obtained from the check meter.

15.6
If required, The Parties shall complete promptly the identification of all
receipt and Delivery Points for the various SUMF Items described in Schedules
3.1 and 3.2 and all drawings related thereto.

15.7
For Delivery Points where no Meter exists, allocation methods are set forth in
the applicable Schedule. The Monitoring Committee shall have the authority to
update and/or correct any allocation method, with any corrections to be adjusted
prospectively. Either Party may, at its own expense, install a Meter in lieu of
allocation unless a specific schedule states to the contrary.






--------------------------------------------------------------------------------





15.8
Line losses shall be determined by engineering calculations. Line losses for
each billing period will be assigned to all Users in proportion to their
consumption during such period, whether metered or allocated/estimated. Any
remaining differences (imbalances) between SUMF production and the amount
consumed, as so adjusted for line losses, will also be assigned to all Users in
proportion to their consumption during such period, whether metered or
allocated/estimated, provided, that the amount of such imbalance assigned to
metered use shall not exceed the product of (x) the mutually agreed tolerance
percentage of each such meter and (y) the amount consumed during such period as
measured by such meter and any excess of such imbalance over the amount so
assigned to metered use will be assigned to non-metered use in proportion to
allocated/estimated consumption of such non-metered use during such period.

ARTICLE 16
MONITORING COMMITTEE AND STEERING COMMITTEE


Monitoring Committee


16.1
Shell and Hexion shall jointly establish a committee (the “Monitoring
Committee”) to review the operation of this Agreement and the supply of SUMF
hereunder in an effort to ensure the smooth and efficient operation of this
Agreement. The Monitoring Committee shall comprise one representative from
Hexion and one representative from Shell. In addition, other representatives
that the Parties may reasonably require shall attend at and report to meetings
of the Monitoring Committee.

16.2
The Monitoring Committee shall meet within three (3) months of the Effective
Date and thereafter no less than once every six (6) months throughout the
duration of this Agreement (other than where the Parties agree that such a
periodic meeting is not necessary) and as otherwise reasonably requested by a
Party.

16.3
The Monitoring Committee shall use all reasonable endeavors to resolve issues
raised by any of the Parties in respect of the operation of this Agreement and
the supply of SUMF hereunder. The Monitoring Committee shall review the
performance of the Parties in the supply and receipt of SUMF Items under this
Agreement and shall consider any agreed improvement plans.

16.4
The Monitoring Committee shall have the authority to develop modifications or
amendments to the Exhibits and Schedules to this Agreement on behalf of the
Parties, however, to become effective any such modifications or amendments must
be put in writing and be duly signed by the Parties. The Monitoring Committee
shall, as needed to implement this Agreement, develop mutually agreed protocols
and administrative procedures.

Steering Committee


The Supplier and the Purchaser shall jointly establish the Steering Committee.
The structure and role of the Steering Committee is set out in Schedule 16.




ARTICLE 17
MISCELLANEOUS


17.1
Both Parties shall perform their respective duties under this Agreement (i)
following standards applied by the industry in similar operations and in keeping
with good industry practice and in compliance with Legal Requirements in all
material respects, and (ii) in a manner each party reasonably believes to be
fair to the other and with such care as an ordinarily sound business person in a
like position would use under similar circumstances.

17.2
The services under this Agreement and all operations by the Company that may
affect such services shall be provided in accordance with standards set forth in
Article 17.1.

 





--------------------------------------------------------------------------------





17.3
Planned Shutdowns

For the purpose of this Agreement, a planned shutdown (“Planned Shutdown(s)”)
shall mean the shutting down of a relevant plant for the purpose of
scheduled/regular maintenance activities and which is typically scheduled once
every 4 to 6 years’ period.
The Parties shall keep each other informed as early as possible about any
Planned Shutdowns, major technical projects, capital expenditures and any other
major events which in each case are relevant to the supply or cost of any SUMF
Item and/or that may impact the ability to deliver or take delivery of SUMF
Items with details as to the scheduled dates and duration of such shutdowns.
A written notification before the end of September in the year prior to the year
of the Planned Shutdown, or a minimum of nine (9) months written notification
prior to a Planned Shutdown, whichever is the longer, must be given to the other
Party prior to a Planned Shutdown in the subsequent year, unless agreed
otherwise by the Parties.
The monthly quantities for supply in the affected months during the Planned
Shutdown shall be discussed and any quantities to be delivered during those
months notwithstanding the Planned Shutdown shall be as agreed between the
Parties.
Each Party shall take such Reasonable Actions within its control so as to
minimise the impact to the other Party of any Planned Shutdown , (i.e. to the
extent reasonably possible, limit the total Planned Shutdowns in any given
period as much as possible to no more than forty (40) days in any period of four
(4) consecutive years), major technical project, capital expenditure and any
other major event which may adversely impact the supply of any SUMF Item,
without prejudice to health, safety, security and environmental standards. The
Parties shall keep each other timely informed of any adjustments or changes to
these plans. As part of this optimization, a process will be agreed between the
Parties, in which any Planned Shutdowns and/or maintenance activities are
discussed and each Party’s proposals shall be taken into account when planning
any shutdown.
17.4
Every two (2) years, or as often as either Party may reasonably require, the
Monitoring Committee will review the overall effectiveness of this Agreement and
will discuss possible opportunities for improvement.

17.5
Shell stipulates to Hexion that some or part of the SUMF Items are being
supplied to Shell by Third Parties and pursuant to the Shared Facilities
Agreement. Shell's ability to supply a particular SUMF Item is conditioned on
the receipt of all or part of such SUMF Item from the Third-Party or pursuant to
the Shared Facilities Agreement. Shell agrees to enforce any Third-Party supply
contract and the Shared Facilities Agreement in order to provide the SUMF Items
hereunder and all costs incurred in such enforcement shall be Variable Costs.

17.6
The Supplier agrees to make available all procedures, policies, rules and
regulations utilized in connection with the providing of any SUMF Item.

17.7
Parties agree to comply with the anti-bribery or anti-money laundering
principles set out in Schedule 17.7.

ARTICLE 18
FORCE MAJEURE


18.1
A Party will not be in breach of this Agreement (except for obligations to pay
money which would otherwise be due and payable under this Agreement) to the
extent:

(a)
performance by the Party is delayed or prevented by Force Majeure;

(b)
the Party claiming relief under this Article promptly (and in any event no later
than seven (7) days following the occurrence) notifies the other Party of the
circumstances giving rise to Force Majeure and the cause and their anticipated
duration; and






--------------------------------------------------------------------------------





(c)
The Parties shall shortly thereafter meet to discuss possible business
continuity measures to eliminate or minimise the impact of such Force Majeure
Event. The Parties shall promptly implement any business continuity measures
upon which they agree. The affected Party shall mitigate the effects thereof (if
possible), and take Reasonable Actions to remedy and overcome the cause of the
Force Majeure and resume the full performance of its obligations as soon as
reasonably possible after the Force Majeure Event has ended.

 
18.2
Upon remedying or overcoming the circumstances giving rise to Force Majeure, the
Party claiming relief under this Article shall promptly notify the other Party
of the termination of such Force Majeure condition.

18.3
If the Force Majeure in question prevails for a continuous period in excess of
thirty (30) days after the date on which the Force Majeure begins, the Parties
shall consult together with a view to determining mutually acceptable measures
to overcome the difficulties arising therefrom.

18.4
“Force Majeure” means, in relation to either Party, an event, condition or
circumstance which causes a delay or disruption in the performance by such Party
of any of its obligations under this Agreement which is beyond the reasonable
control of that Party, including:

(a)
fire, explosion or other disruption, mechanical breakdown, electrical shortage
or blackout, decline or shortages of supply, and circumstances arising out of
failure or malfunction of information technology;



(b)
any malfunction, unplanned shutdown or shutdown in anticipation of or in
response to a breakdown or to a malfunction affecting a Plant;



(c)
act of God (e.g. such as lightning, storm, earthquake, typhoon, hurricane,
flood, tidal wave or other serious natural catastrophe), fire, explosion, or
landslide;



(d)
war or serious civil unrest and disasters (e.g. revolution, act of civil or
military authority, riot, blockade, embargo, trade sanction, terrorist attack,
rebellion, sabotage, civil commotion, epidemic or quarantine restriction,
strike, or other industrial dispute);



(e)
compliance with law or governmental action or compliance with any restriction
resulting from such action (such as law, regulation, or ordinance, or with any
order, demand or request of any international, national, local, governmental
authority or agency requiring e.g. to cease production or sale of a Utility or
the performance of a Common Service);



(f)
any strike, lock-out, or labor dispute from whatever cause (whether or not
Supplier, Supplier’s supplier, Purchaser, or Purchaser’s supplier, as the case
may be, is a party thereto or might be able to influence or procure the
settlement thereof;



(g)
any inability by to acquire from any one of its usual supply source(s) for this
Agreement, any SUMF Item or any raw material, feedstock, labor, service,
utility, equipment, machinery, or facility necessary for delivering a SUMF Item.



A Party’s economic hardship, economic considerations, financial inability to
perform, changes in cost, market conditions, or supplier actions or contract
disputes do not constitute Force Majeure.


For the avoidance of doubt, the settlement of a labor strike, lockout or any
other kind of labor dispute is not within the reasonable control of the Party
affected, and the requirements of this Article shall not oblige that Party to
settle a strike, lockout or other labor dispute on terms contrary to its wishes.





--------------------------------------------------------------------------------





ARTICLE 19
DISPUTE RESOLUTION


19.1
Any Dispute arising out of or in connection with this Agreement, excluding
invoice Disputes subject to Article 7.2(e) but including any question regarding
the existence, validity or termination of this Agreement, shall be exclusively
processed in accordance with this Article.

19.2
In the event of a Dispute between the Parties, the Parties shall, within ten
(10) days of a written request by either Party to the other Party, meet in good
faith to resolve such dispute or differences.

19.3
Any Dispute which cannot be resolved by the Parties shall be submitted to the
Monitoring Committee which shall endeavor to amicably resolve the Dispute. The
Parties shall provide the Monitoring Committee with such information as it
reasonably requires to enable it to determine the issues relevant to the
Dispute.

19.4
Any Dispute which cannot be resolved within thirty (30) days (or any other
mutually agreed interval) by the Parties after the Monitoring Committee’s first
meeting held to solve such Dispute shall be submitted to the Steering Committee
which shall endeavor to amicably resolve the Dispute. The Parties shall provide
the Steering Committee with such information as it reasonably requires to enable
it to determine the issues relevant to the Dispute.

19.5
Any Dispute which cannot be resolved by the Steering Committee within thirty
(30) days (or any other mutually agreed interval) by the Parties after the
Steering Operating Committee Committee’s first meeting held to solve such
Dispute shall be submitted by the Parties to the General Manager in charge of
the Royal Dutch Shell’s Group Downstream Post Closing Rights and Obligations
department and a person appointed and employed by the Purchaser or its
Affiliates with similar seniority to handle such Dispute. The Dispute shall be
handled by such senior Persons within thirty (30) days (or any other mutually
agreed interval) after the date the Dispute has been submitted by the Steering
Committee and these Persons shall endeavour to amicably resolve the Dispute. The
Parties shall provide these Persons with such information as they reasonably
require to enable them to determine the issues relevant to the Dispute.

19.6
Any Dispute which cannot be resolved by the Persons appointed under Article 19.5
shall be submitted to mediation before a mediator selected by the Steering
Committee. The Parties shall bear their own costs for mediation and the cost of
the mediator shall be borne equally.

19.7
If the Parties are unable to select a mediator within fifteen (15) days (or such
other period as may be agreed by the Parties) or if the Dispute is not resolved
as a result of the mediation within sixty (60) days (or such other period as may
be agreed by the Parties), either Party may submit the matter to arbitration for
final, binding and exclusive settlement by three arbitrators in accordance with
the UNCITRAL Arbitration Rules, with the President of the ICC Court of
International Arbitration to act as the appointing authority, or any other
arbitration provided for in Exhibit A, such arbitration to be held in the
country where the Site is located at the place specified in Exhibit A. Any
arbitration decision pursuant to this Article 19 shall be final and binding upon
the parties and judgment thereon may be entered in any court of competent
jurisdiction. Costs incurred by the Parties in carrying on any arbitration
proceeding hereunder (including reasonable attorneys' fees and arbitration fees)
shall be borne by the non-prevailing Party or apportioned by the arbitrator
based on fault.

19.8
Pending resolution of any dispute between the Parties, the Parties shall
continue to perform in good faith their respective obligations under this
Agreement based upon the last agreed performance demonstrated prior to the
dispute, but in all events to protect HS&E.

19.9
Resolution of any dispute between the Parties involving payment of money by one
Party to the other shall include payment of interest at the Interest Rate from
the original due date of such amount.






--------------------------------------------------------------------------------





19.10
Each Party shall, in addition to all rights provided herein or provided by law,
be entitled to the remedies of specific performance and injunction to enforce
its rights hereunder.

ARTICLE 20
FURTHER ASSURANCEARTICLE 20 FURTHER ASSURANCE


20.1
Each Party shall at its own cost, from time to time on request, execute or
procure the execution of all documents in a form satisfactory to the other Party
which the other Party may reasonably consider necessary for:

(a)
giving full effect to this Agreement; and

(b)
securing to the other Party the full benefit of the rights, powers and remedies
conferred upon the other Party in this Agreement.

ARTICLE 21
COSTS AND EXPENSES


Save as otherwise stated in this Agreement, each Party shall pay its own costs
and expenses in relation to the negotiation, execution and carrying into effect
of this Agreement.
ARTICLE 22
ASSIGNMENT AND DELEGATION


22.1
Hexion shall be entitled to assign this Agreement, to any Affiliate or to a
lender or lenders for security purposes so long as such lender is a bona fide
financial institution with a business that includes lending money and has a net
worth in excess of 250,000,000 USD, without the prior written consent thereto of
the Supplier (and such lender or lenders shall have the right (without such
prior written consent) to further assign this Agreement subject to the same
conditions in connection with the exercise of their rights and remedies pursuant
to such security agreements). Purchaser shall provide Supplier notice of such
assignment promptly after any such assignment, but in any event within sixty
(60) days of such assignment.

22.2
Except as provided above in Article 22.1, any other assignment of the Agreement
by Hexion to a Third-Party, shall require the consent of Shell, such consent not
to be unreasonably withheld or delayed. For purposes of this Article 22.2, it
shall not be “reasonable” for Shell to withhold consent if Hexion desires to
assign the Agreement to a Third-Party that:

(A)    is not affiliated with an embargoed country or person, has no direct or
indirect embargoed country nexus to a transaction or activity, or is not
affiliated to an entity subject to prosecution by any regulatory authority for
securities, competition or taxation violations;
(B)    demonstrates financial standing in respect of liquidity, financing levels
and/or market capitalization, and/or (solely with respect to an assignee that is
Strategic Acquirer) investment grade not less than a credit rating of BB- or
above on the Standard & Poor’s scale (or equivalent on the Moody’s scale, or on
the FITCH-IBCA scale or any equivalent rating agency), or that the liabilities
of the proposed assignee are unconditionally and permanently guaranteed by a
company that meets such conditions;
(C)    has the ability and the capacity, as reasonably determined by the
Supplier, to ensure continued compliance with the obligations under this
Agreement, in particular with respect to HSSE (which may, but is not required to
be, determined by evaluation of past operating history); and
(D)     is not involved in business activities or conduct materially and
detrimentally inconsistent with Supplier’s Statement of General Business
Principles.
22.3
Shell shall be entitled to assign this Agreement to any Affiliate or Third-Party
without the prior written consent thereto of Hexion.

22.4
Any assignment of this Agreement shall not relieve either Party of any
obligation or liability incurred hereunder and remaining wholly






--------------------------------------------------------------------------------





or partially outstanding immediately prior to the time at which the assignment
is to take effect..
22.5
Each Party agrees to execute and deliver to the other Party and, if applicable
its lenders, recognition and estoppel certificates, in form and content
consistent with ordinary and common practice in transactions of the nature of
this transaction, which instruments will state the status of this Agreement as
to whether a default exists and will recognize any Third-Party rights.

22.6
A Supplier of a SUMF Item may at its discretion procure from its Affiliates or
any Third-Party certain information, advice, services and SUMF Items which it is
obliged to render or perform under this Agreement, or may delegate to any
Affiliate or Third-Party the performance of its rights and obligations under
this Agreement, in order to assist the Supplier in the efficient execution of
this Agreement provided that the person or company to whom delegation is made
shall be capable of rendering the services.



ARTICLE 23
SEVERABILITY


23.1
If any of the provisions of this Agreement is or becomes illegal, void or
unenforceable under the law of any jurisdiction, such provision shall be deemed
to be deleted from this Agreement and the remaining provisions of this Agreement
shall remain and continue in full force and effect. In such event, this
Agreement shall be modified to provide the same benefits and burdens (including
economic) that would have been provided had this provision been deleted. In the
event that the Parties cannot agree on modifications, the dispute shall be
resolved pursuant to Article 19.

23.2
The invalidity of one or more provisions of this Agreement shall not affect:

(a)
the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement; or

(b)
the legality, validity or enforceability under the law of any other jurisdiction
of that or any other provision of this Agreement.

ARTICLE 24
NO AGENCY OR PARTNERSHIP


Nothing contained in this Agreement and no actions taken by the Parties under
this Agreement shall constitute a partnership, joint venture, association or
other co-operative entity between the Parties or to authorize either Party to
represent the other or to contract on behalf of the other Party. The Supplier is
acting solely as an independent contractor and is not an agent of the Purchaser.
The Supplier’s provision of services and performance of its duties hereunder
shall be under the sole supervision, control and direction of the Supplier and
not the Purchaser.
ARTICLE 25
REMEDIES AND WAIVER


25.1
The delay or failure of either Party at any time in exercising any right, power
or remedy provided by law or under this Agreement shall in no way:

(a)
affect that right, power or remedy; or

(b)
operate as a waiver of it.

25.2
The single or partial exercise of any right, power or remedy provided by law or
under this Agreement shall not preclude any other or further exercise of it or
the exercise of any other right, power or remedy.

25.3
The rights, powers and remedies provided in this Agreement are cumulative and
not exclusive of any rights, powers and remedies






--------------------------------------------------------------------------------





provided by law.
25.4
Shell and Hexion each acknowledges that it has had adequate opportunity and
bargaining strength to review, negotiate and revise this Agreement. They each
expressly agree that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party shall not be employed
in the interpretation of this Agreement.

ARTICLE 26
ENTIRE AGREEMENT AND VARIATION


26.1
Except as herein set forth, this Agreement constitutes the entire and only
agreement between the Parties relating to the furnishing of SUMF Items by the
Parties at the Site and supersedes any pre-contractual statement.

26.2
Each of the Parties acknowledges on its own behalf and on behalf of each of its
Affiliates that, in agreeing to enter into this Agreement, it has not relied on
any Pre-contractual Statement (except those set out in this Agreement).

26.3
Each Party waives all rights and remedies which, but for this Article, might
otherwise be available to it in respect of any such Pre-contractual Statement,
provided that nothing in this Article shall limit or exclude any liability for
fraud.

26.4
Any amendment or modification of this Agreement shall be ineffective unless
reduced to writing and signed by or on behalf of a duly authorized
representative of both Parties.

ARTICLE 27
NOTICES


27.1
All notices, requests, waivers, demands, directions and other communications
required or permitted to be given under this Agreement shall be in writing and
in English and shall be delivered personally, sent by facsimile transmission, or
e-mail, sent by nationally recognized overnight courier or mailed by registered
or certified mail (return receipt requested), postage prepaid, to the Parties at
their addresses set forth in the introductory paragraphs of this Agreement (or
such other address for a Party as shall be specified by like notice form such
Party to the other Party). All such notices and other communications shall be
deemed to have been given and received, (i) in the case of personal delivery,
delivery by facsimile transmission or e-mail, on the date of delivery, if
delivered during business hours on a business day or, if not so delivered, the
next succeeding business day (ii) in the case of delivery by nationally
recognized overnight courier, on the second business day following dispatch and
(iii) in the case of mailing, on the fifth business day following such mailing

27.2
Any such notice so delivered will comply with the terms of this Article 27.

27.3
A Party may change its notice details on giving notice to the other Party of the
change in accordance with this Article 27. That notice shall only be effective
on the date falling three (3) clear Business Days after the notification has
been received or such later date as may be specified in the notice.

ARTICLE 28
GOVERNING LAW


This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas, without regard to the conflict of law provisions.





--------------------------------------------------------------------------------





ARTICLE 29
LANGUAGE


If this Agreement is translated in a language other than the English language,
it shall also be written in that other language. In construing the rights and
obligations of the Parties, the terms of the Agreement written in the English
language shall prevail over the terms of the Agreement written in any another
language.
ARTICLE 30
COUNTERPARTS


30.1
This Agreement may be executed in any number of counterparts, and by the Parties
on separate counterparts, but shall not be effective until each Party has
executed at least one counterpart.

30.2
Each counterpart shall constitute an original of this Agreement, but all the
counterparts shall together constitute but one and the same instrument.

[Remainder of page intentionally left blank. Signature page follows.]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the day and year first above written.
SHELL CHEMICAL L.P.
(for itself and as agent for Shell Oil Company)
By:
Name:
Title:

                                            




HEXION DEER PARK LLC
By:
Name:
Title:





















































[Signature page to Deer Park SUMF]





--------------------------------------------------------------------------------





EXHIBIT A: INFORMATION


1.
The addresses, facsimile numbers, telex numbers and tax ID numbers of the
Parties are (Article 27.3):



Party 1:


Shell Chemical L.P.
Deer Park Chemical Plant
5900 Highway 225 East
Deer Park, Texas 77536
Attn: Chemical Plant Manager




with a copy to:


Shell Chemical LP
Shell Woodcreek, 
150 N Dairy Ashford Rd,
Houston, TX 77079
Attn: Executive Vice President of Manufacturing
    




Party 2:


Hexion Deer Park LLC
c/o Hexion Inc.
Hexion Deer Park Chemical Plant
5900 Highway 225 East
Deer Park, Texas 77536
Attn: Hexion Plant Manager




with a copy to:


Hexion Inc.
180 East Broad St.
Columbus, Ohio 43215
Attn: Legal Department
Email: legal@hexion.com
2.
The "Site” as referenced in Article 1 is described by the attached plot plan:

Attachment 1: Site Plot Plan.
3.
The applicable Inter-Bank Offered Rate is (Article 1 under "Inter-Bank Offered
Rate"):

Average LIBOR for the previous calendar month
4.
Currency for payment of SUMF Charges (Article 7.1): US DOLLARS

5.
Period for keeping books and records (Article 6.4):

(X )    Three (3) years
( )    Other:     
6.
Disputes are to be resolved by (Article 19.7):

(X ) UNCITRAL arbitration





--------------------------------------------------------------------------------





( ) Other: ______________________
8.
Place of arbitration (Article 19.7): Houston, Texas

Attachment 1 to Exhibit A: Site plot plan
[to be attached.]





